Exhibit 10.48

BASIC LEASE INFORMATION

 

LEASE DATE:    October 5, 2007 TENANT:    MONOGRAM BIOSCIENCES, INC., a Delaware
corporation TENANT’S ADDRESS:   

Until the Term Commencement Date:

 

345 Oyster Point Boulevard

South San Francisco, CA 94080

 

After the Term Commencement Date:

 

347 Oyster Point Boulevard

South San Francisco, CA 94080

LANDLORD:   

Oyster Point Tech Center LLC,

a Delaware limited liability company

LANDLORD’S ADDRESS:   

Kennedy Associates Real Estate Counsel, Inc.

Attn: Senior Vice-President - Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, WA 98161

Facsimile: (206) 682-4769

 

with copy to:

 

Multi-Employer Property Trust

c/o Riggs Bank N.A.

Attn: Patrick O. Mayberry, Senior Vice President/MEPT

808 17th St., N.W., 7th Floor

Washington, D.C. 20006-3944

Facsimile: (202) 835-6887

 

and with copy to:

 

CB Richard Ellis

101 California Street, Suite 4400

San Francisco, California 94111

Facsimile (415) 772-0459

PROJECT:    A two (2) building project totaling approximately 105,120 square
feet on approximately 5.527 acres of land known as 347-349 Oyster Point Blvd.,
South San Francisco, California 94080 which legal description is contained
herein in Exhibit A-1. BUILDING:    That approximately 39,780 square foot two
story building known as 347 Oyster Point Boulevard, South San Francisco,
California 94080, as depicted on the site plan attached as Exhibit A-2.
PREMISES:    The Building known as 347 Oyster Point Boulevard, South San
Francisco, California 94080 as shown herein in Exhibit A-3. PERMITTED USE:   
Office, laboratory and warehouse, and other related legal uses subject to
Landlord’s approval which shall not be unreasonably withheld. PARKING DENSITY:
   3.27 non-designated spaces per 1000 square feet of rentable area.



--------------------------------------------------------------------------------

TERM COMMENCEMENT DATE:    Earlier of (i) the date Tenant begins using the
Premises for any purpose other than for the purpose of performing Tenant’s Work
and installing Tenant’s equipment, Fixtures, Trade Fixtures and furniture as
provided in Section 3 of the Lease, or (ii) May 1, 2008 LENGTH OF TERM:   
Approximately One Hundred Twenty (120) months

 

RENT:

    Base Rent

   Months of Term    Rent Per Square Foot      Monthly Rent   

Term

Commencement

Date – 4/30/09

   $3.00 psf per month    $ 119,340.00    5/1/09 – 4/30/10    $3.10 psf per
month    $ 123,318.00    5/1/10 – 4/30/11    $3.20 psf per month    $ 127,296.00
   5/1/11 – 4/30/12    $3.30 psf per month    $ 131,274.00    5/1/12 – 4/30/13
   $3.41 psf per month    $ 135,649.80    5/1/13 – 4/30/14    $3.52 psf per
month    $ 140,025.60    5/1/14 – 4/30/15    $3.63 psf per month    $ 144,401.40
   5/1/15 – 4/30/16    $3.75 psf per month    $ 149,175.00    5/1/16 – 4/30/17
   $3.87 psf per month    $ 153,948.60    5/1/17 – 4/30/18    $4.00 psf per
month    $ 159,120.00

 

Estimated First Year Basic Operating Cost

   $0.3742 psf per month, estimated at $14,884/mo. SECURITY DEPOSIT:   
$318,240, which is subject to adjustment as set forth in Section 19 of the lease

TENANT’S

PROPORTIONATE SHARE:

   Subject to change, but based on the rentable square feet of the Premises
divided by the total rentable square feet of the Building and the Project,
respectively, estimated as follows:

 

Of Building:

   100.00  

Of Project:

   37.84 %

 

BROKER:   

Cresa Partners, LLC

CB Richard Ellis

The foregoing Basic Lease Information is incorporated into and made a part of
this Lease. Defined terms in the Lease shall have the meanings ascribed to them
in the Basic Lease Information unless otherwise stated. Each reference in this
Lease to any of the Basic Lease Information shall mean the respective
information above and shall be construed to incorporate all of the terms
provided under the particular Lease paragraph pertaining to such information. In
the event of any conflict between the Basic Lease Information and the Lease, the
latter shall control. The term “days” as used in this Lease means “calendar
days” unless the specific term “business days” is used.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

1.

   PREMISES    1

2.

   TERM    1

3.

   POSSESSION    1

4.

   USE    2

5.

   RULES AND REGULATIONS    4

6.

   RENT    4

7.

   BASIC OPERATING COST    4

8.

   INSURANCE AND INDEMNIFICATION    7

9.

   WAIVER OF SUBROGATION    9

10.

   LANDLORD’S REPAIRS    9

11.

   TENANT'S REPAIRS    9

12.

   ALTERATIONS    10

13.

   SIGNS    10

14.

   INSPECTION/POSTING NOTICES    11

15.

   UTILITIES    11

16.

   SUBORDINATION    11

17.

   FINANCIAL STATEMENTS    12

18.

   ESTOPPEL CERTIFICATE    12

19.

   SECURITY DEPOSIT    12

20.

   TENANT’S REMEDIES    13

21.

   ASSIGNMENT AND SUBLETTING    13

22.

   AUTHORITY OF PARTIES    14

23.

   CONDEMNATION    14

24.

   CASUALTY DAMAGE    15

25.

   HOLDING OVER    16

26.

   DEFAULT    16

27.

   LIENS    18

28.

   TRANSFERS BY LANDLORD    18

29.

   RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS    19

30.

   WAIVER    19

31.

   NOTICES    19

32.

   ATTORNEYS’ FEES    19

33.

   SUCCESSORS AND ASSIGNS    19

34.

   FORCE MAJEURE    20

35.

   BROKERAGE COMMISSION    20

36.

   MISCELLANEOUS    20

37.

   ADDITIONAL PROVISIONS    21

 

i



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of this 5th day of October, 2007, by and between Oyster
Point Tech Center LLC, a Delaware limited liability company (hereinafter Called
“Landlord”), and Monogram Biosciences, Inc., a Delaware corporation (hereinafter
called “Tenant”).

1. PREMISES. Landlord hereby leases to Tenant, and Tenant leases from Landlord,
the Premises, for the Term, at the rental, and upon all of the terms and
conditions set forth in this Lease. The Premises is comprised of the building
which is commonly known and designated as 347 Oyster Point Boulevard, South San
Francisco, CA (sometimes referred to herein as the “Building”) and is depicted
on Exhibit A-3. The Premises comprises one hundred percent (100%) of the
rentable area of the Building. The Building is part of the Project. The Building
is crosshatched on Exhibit A-2. Upon Landlord’s delivery of Early Possession (as
provided in Section 3 hereof), Tenant shall perform Tenant’s Work (as defined in
Exhibit B-1 hereto) for the Premises. Tenant’s Work shall be performed in the
manner described in Exhibit B-1 hereto.

Tenant shall lease the Premises “as-is”, “with all faults”, and “without any
representations or warranties”, subject to Landlord’s obligations to Tenant as
provided in the Lease. Tenant agrees and warrants that it has investigated and
inspected the condition of the Premises and the suitability of same for Tenant’s
purposes, and Tenant hereby waives and disclaims any objection to, cause of
action based upon, or claim that its obligations hereunder should be reduced or
limited because of the condition of the Premises or the suitability of same for
Tenant’s purposes. Tenant acknowledges that neither Landlord nor any agent or
employee of Landlord has made any representations or warranty with respect to
the Premises or with respect to its suitability for the conduct of Tenant’s
business and Tenant expressly warrants and represents that Tenant has relied
solely on its own investigation and inspection of the Premises in its decision
to enter into this Amendment and to continue to let the Premises in its “as-is”
condition.

NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
OBLIGATIONS OF THE PARTIES UNDER THIS LEASE ARE EXPRESSLY CONDITIONED UPON AND
SUBJECT TO THE EXISTING TENANT (AND ANY SUBTENANTS) IN THE PREMISES ENTERING
INTO AN AGREEMENT TERMINATING ITS LEASE AND ALL SUBLEASES UPON TERMS ACCEPTABLE
TO LANDLORD IN ITS SOLE AND ABSOLUTE DISCRETION. LANDLORD HAS NOT CONFIRMED TO
TENANT IN WRITING THAT SUCH TERMINATION AGREEMENT(S) HAVE BEEN ENTERED INTO BY
OCTOBER 12, 2007, THEN EITHER PARTY MAY TERMINATE THIS LEASE UPON WRITTEN NOTICE
TO THE OTHER.

2. TERM. The Term of this Lease (“Term”) shall commence on the term commencement
date (“Term Commencement Date”) and continue in full force and effect until
April 30, 2018 or until this Lease is terminated as otherwise provided herein.
The Term Commencement Date shall be the earlier of (1) the date Tenant begins
using the Premises for any purpose other than for the purpose of performing
Tenant’s Work and installing Tenant’s equipment, Fixtures, Trade Fixtures and
furniture as provided in Section 3 of this Lease, or (2) May 1, 2008. Within ten
(10) days after requested by Landlord, Landlord and Tenant shall execute an
amendment to this Lease stating and confirming the Term Commencement Date and
Tenant’s acceptance of the Premises.

3. POSSESSION. Landlord shall permit Tenant, or Tenant’s agents, to enter the
Premises (“Early Possession”) after the existing tenant vacates the Premises in
the condition required under the terms of its lease, for the purpose of
performing Tenant’s Work and installing Tenant’s equipment, Fixtures, Trade
Fixtures and furniture. The terms “Fixture” or “Trade Fixture” as used herein
shall be defined as anything attached in any manner to Landlord’s property,
except that equipment shall not be deemed a Fixture merely because of the manner
in which such equipment is connected to the electrical supply of the Building.
All portable, unattached items are Tenant’s property. Tenant and Landlord agree
that Tenant does not own any Trade Fixtures in the Premises except those items
listed in Exhibit B-3 or otherwise agreed to in a separate writing between
Landlord and Tenant. Landlord owns all remaining Trade Fixtures. In connection
with Tenant’s Early Possession, from and after the date on which Tenant or its
agent first enters the Premises therefor, all of the terms and conditions of
this Lease (including, but not limited to, insurance and indemnity provisions)
shall be applicable to Tenant’s occupancy save and except for the requirement to
pay Base Rent and Basic Operating Costs.

 

1



--------------------------------------------------------------------------------

4. USE.

A. General. Tenant shall use the Premises for the Permitted Use and for no other
use or purpose. Tenant shall control Tenant’s employees, agents, customers,
visitors, invitees, licensees, contractors, assignees and subtenants
(collectively, “Tenant’s Parties”) in such a manner that Tenant and Tenant’s
Parties cumulatively do not exceed the Parking Density at any time. Tenant and
Tenant’s Parties shall have the nonexclusive right to use, in common with other
parties occupying the Building or the Project, the parking areas and driveways
of the Project subject to such rules and regulations as Landlord may from time
to time prescribe.

B. Limitations. Tenant shall not permit any odors, smoke, dust, gas, substances,
noise or vibrations to emanate from the Premises, nor take any action which
would constitute a nuisance or would disturb, obstruct or endanger any other
tenants of the Building or the Project or interfere with their use of their
respective premises. Storage outside the Premises of materials, vehicles or any
other items is prohibited. Tenant shall not use or allow the Premises to be used
for any improper or unlawful purpose, nor shall Tenant cause or maintain or
permit any nuisance in, on or about the Premises or the Project. Tenant shall
not commit or suffer the commission of any waste in, on or about the Premises or
the Project. Tenant shall not allow any sale by auction upon the Premises or the
Project, or place any loads upon the floors, walls or ceilings which endanger
the structure, or place any harmful liquids in the drainage system of the
Building or the Project. No waste, materials or refuse shall be dumped upon or
permitted to remain outside the Premises except in trash containers placed
inside exterior enclosures designated for that purpose by Landlord. Landlord
shall not be responsible to Tenant for the non-compliance by any other tenant or
occupant of the Building or the Project with any of the above-referenced rules
or any other terms or provisions of such tenant’s or occupant’s lease or other
contract.

C. Compliance with Regulations. By entering the Premises, Tenant accepts the
Premises in the condition existing as of the date of such entry, subject to
Landlord’s representations and warranties set forth in this Lease and subject to
all existing or future applicable municipal, state and federal and other
governmental statutes, regulations, laws and ordinances, including zoning
ordinances and regulations governing and relating to the use, occupancy and
possession of the Premises and the use, storage, generation and disposal of
Hazardous Materials (hereinafter defined) in, on and under the Premises
(collectively “Regulations”). Except for matters which occurred prior to the
Term Commencement Date and were not caused directly or indirectly by Tenant or
by any of Tenant’s Parties, Tenant shall, at Tenant’s sole expense, strictly
comply with all Regulations now in force or which may hereafter be in force
relating to the Premises and the use of the Premises and/or Tenant’s and
Tenant’s Parties’ use, storage, generation of Hazardous Materials in, on and
under the Premises. Tenant shall at its sole cost and expense obtain any and all
licenses or permits necessary for Tenant’s use of the Premises. Tenant shall
promptly comply with the requirements of any board of fire underwriters or other
similar body now or hereafter constituted. Tenant shall not do or permit
anything to be done in, on, or about the Premises or bring or keep anything
which will in any way increase the rate of any insurance upon the Premises, the
Building or the Project, or upon any contents therein or cause a cancellation of
said insurance or otherwise affect said insurance in any manner. Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against any loss,
cost, expense, damage, attorneys’ fees or liability arising out of the failure
of Tenant to comply with any Regulation or comply with the requirements as set
forth herein. Notwithstanding the foregoing or anything to the contrary
contained in this Lease, Tenant shall not be responsible for compliance with any
laws, codes, ordinances or other governmental directives where such compliance
is caused by Landlord’s failure to cause the Building Shell to be constructed in
compliance with all then applicable laws. Landlord warrants that on the
Commencement Date the Building Shell shall comply with all laws, codes,
ordinances, and other governmental requirements applicable to the Premises
and/or the Project as of the date the building permit was issued.

D. Hazardous Materials. Tenant shall not cause, or allow any of Tenant’s Parties
to cause, any Hazardous Materials to be generated, stored, used, treated,
removed, transported, handled and disposed of on or about the Premises, the
Building or the Project without Landlord’s prior written approval, provided
that, Tenant shall be permitted to use the

 

2



--------------------------------------------------------------------------------

Disclosed Hazardous Materials in the ordinary course of its business subject to
the conditions and requirements of this Lease. Landlord’s conditional
authorization of the Disclosed Hazardous Materials shall be strictly limited to
the types and quantities described in Exhibit E, and shall not be construed as
an authorization for Tenant to generate, store, use, treat, remove, transport,
handle or dispose of any additional quantities of Disclosed Hazardous Materials
or any other Hazardous Materials in, on, about or under the Premises, Building
or the Project. Tenant acknowledges that any change in the types or quantities
or Disclosed Hazardous Materials described in Exhibit E, or any material change
in the means and methods of generating, storing, treating, removing,
transporting, handling or disposing of such Disclosed Hazardous Materials, shall
require the prior written approval of Landlord in each instance. Tenant
represents and warrants to Landlord that (a) prior to its use of Hazardous
Materials on the Premises, it will have received or obtained issuance of, and
will maintain in effect, all permits, approvals, licenses, or other
authorizations necessary for Tenant’s activities with respect to the Disclosed
Hazardous Materials, and (b) Tenant has not been cited, fined, or otherwise
found to be in violation of any governmental requirement or tire, safety and
insurance requirements or regulations applicable to any Disclosed Hazardous
Materials or any other Hazardous Materials in any other leased premises. At
least once during each twelve (12) month of the Lease Term, Tenant shall provide
Landlord with an inventory list describing the minimum and maximum quantities of
each of the Disclosed Hazardous Materials generated, stored, used, treated,
removed, transported, handled and disposed of on or about the Premises, the
Building or the Project the succeeding twelve (12) months, and a copy of its
Hazardous Materials Management Plan (“HMMP”) in the form submitted by Tenant to
the fire department. Tenant agrees to notify Landlord immediately if Tenant
receives notification or otherwise becomes aware of: (a) any threatened or
actual release, spill or discharge of any Disclosed Hazardous Materials in, on,
about or under the Premises, the Building or the Project, or (b) any threatened
or actual lien, action, or proceeding or notice that any Disclosed Hazardous
Materials or any other Hazardous Materials is not being generated, stored, used,
treated, removed, transported, placed, manufactured, handled, or disposed of in
strict compliance with any and all governmental requirements and regulations or
applicable fire, safety or insurance requirements and regulations. If Tenant or
any of Tenant’s Parties is partially or wholly responsible or potentially
responsible for such condition, situation, lien, action or notice, Tenant’s
notice to Landlord shall include a statement as to the actions Tenant proposes
to take in response to such condition, situation, lien, action or notice. As
used in this Lease, “Hazardous Materials” shall include, but not be limited to,
hazardous, toxic and radioactive materials and those substances defined as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or other similar designations in any federal, state, or local law,
regulation, or ordinance. Landlord shall have the right at all reasonable times
to inspect the Premises and to conduct tests and investigations to determine
whether Tenant is in compliance with the foregoing provisions, the costs of all
such inspections, tests and investigations to be borne by Tenant. Tenant shall
indemnify, defend (by counsel selected by Landlord), protect and hold Landlord
harmless from and against all liabilities, losses, costs and expenses, demands,
causes of action, claims or judgments directly or indirectly arising out of the
use, generation, storage or disposal of Hazardous Materials by Tenant or any of
Tenant’s Parties, which indemnity shall include, without limitation, attorneys’
and consultants’ fees, the cost of any required or necessary repair, cleanup or
detoxification, and the preparation of any closure or other required plans,
whether such action is required or necessary prior to or following the
termination of this Lease. Neither the written consent by Landlord to the use,
generation, storage or disposal of Hazardous Materials nor the strict compliance
by Tenant with all laws pertaining to Hazardous Materials shall excuse Tenant
from Tenant’s obligation of indemnification pursuant to this Paragraph 4.D.
Tenant’s obligations pursuant to the foregoing indemnity shall survive the
termination of this Lease. Notwithstanding anything to the contrary in this
Lease, Landlord warrants that on the Commencement Date to the best of Landlord’s
knowledge the Premises and the Project, and the land and groundwater thereunder,
are free of contamination in excess of allowable limits by any Hazardous
Materials introduced by Landlord or its employees, officers, or directors or,
except for substances and materials within allowable limits used in the ordinary
course of construction by Landlord’s contractors. In the event of any breach of
the foregoing warranty, Landlord shall promptly rectify the same as its sole
cost and expense and shall indemnify, defend, and hold Tenant harmless from and
against any actual damages, liability, suits, losses, claims, actions, costs or
expenses (including attorneys’ and consultants’ fees and costs) suffered by
Tenant in connection with any such breach.

 

3



--------------------------------------------------------------------------------

5. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with any
rules and regulations Landlord may from time to time prescribe in writing for
the purpose of maintaining the proper care, cleanliness, safety, traffic flow
and general order of the Premises, the Building, or the Project. Tenant shall
cause Tenant’s Parties to comply with all such rules and regulations. Landlord
shall not be responsible to Tenant for the non-compliance by any other tenant or
occupant of the Building or the Project with any of the rules and regulations.

6. RENT.

A. Base Rent. Base Rent for the Premises has been calculated on the basis of the
rentable square feet of the Premises at the rates specified in the Basic Lease
Information. Tenant’s obligation to pay Base Rent for the Premises shall
commence on the Term Commencement Date. Landlord and Tenant agree that the
Premises for all purposes under this Lease consists of approximately 39,780
rentable square feet. The number of rental square feet shall be final,
conclusive and controlling.

B. Payments. Tenant shall pay to Landlord, without demand throughout the Term,
Base Rent as specified in the Basic Lease Information and finally determined as
provided in Paragraph 6.A., payable in monthly installments in advance on or
before the first day of each calendar month, in lawful money of the United
States, without deduction or offset whatsoever, at the address specified in the
Basic Lease Information or to such other place as Landlord may from time to time
designate in writing. Base Rent and Estimated Basic Operating Costs as defined
in Paragraph 7.A. for the first full month of the Term shall be paid by Tenant
upon Tenant’s execution of this Lease. If the obligation for payment of Base
Rent commences on other than the first day of a month, then Base Rent
(calculated at the rate applicable to the second full month of the Term) for the
partial month shall be prorated on the basis of the actual number of days in the
month.

C. Additional Rent. All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, the interest and late charges
described in Paragraph 26.D., any monies spent by. Landlord pursuant to
Paragraph 29., and Tenant’s Proportionate Share of Basic Operating Costs, as
specified in Paragraph 7. of this Lease, shall be considered additional rent
(“Additional Rent”). “Rent” shall mean Base Rent and Additional Rent.

7. BASIC OPERATING COST.

A. Basic Operating Cost. In addition to the Base Rent required to be paid
hereunder, Tenant shall pay as Additional Rent, Basic Operating Costs in the
manner set forth below. The Basic Operating Costs shall be calculated on the
basis of the rentable square feet of the Building and the Project. Landlord and
Tenant agree that the Building for all purposes under this Lease consists of
approximately 39,780 rentable square feet and the Project for all purposes under
this Lease consists of approximately 105,120 rentable square feet. The number of
rental square feet shall be final, conclusive and controlling. Tenant’s
obligation to pay Basic Operating Costs with respect to the Building and the
Project shall commence on the Term Commencement Date. Landlord shall account for
each item of Basic Operating Costs attributable to the Building and the Project,
in a commercially reasonable and customary manner, and unless provided to the
contrary in this Lease, Tenant shall pay the Basic Operating Costs, as set forth
in the Basic Lease Information. “Basic Operating Costs” shall mean all
commercially reasonable and customary expenses and costs of every kind and
nature which Landlord shall pay or become obligated to pay because of or in
connection with the management, maintenance, preservation and operation of the
Building and the Project (determined in accordance with generally accepted
accounting principles, consistently applied) including but not limited to the
following:

(1) Taxes. All real property taxes, possessory interest taxes, business or
license taxes or fees, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, housing fund
assessments, open space charges, assessments, levies, fees or charges general
and special, ordinary and extraordinary, unforeseen as well as foreseen, of any
kind (including fees “in-lieu” of any such tax or assessment) which are
assessed, levied, charged, confirmed, or imposed by any public authority upon
the Project, its operations or the Rent (or any portion or component thereof)
(all of the foregoing being hereinafter collectively referred to as “real
property taxes”), or any tax imposed in substitution, partially or totally, of
any tax previously included within the definition of real property taxes, or any
additional tax the nature of which was previously included within the definition
of real property

 

4



--------------------------------------------------------------------------------

taxes, except (a) inheritance or estate taxes imposed upon or assessed against
the Project, or any part thereof or interest therein, and (b) taxes computed
upon the basis of net income of Landlord or the owner of any interest therein,
except as otherwise provided in the following sentence. Basic Operating Costs
shall also include any taxes, assessments, or any other fees imposed by any
public authority upon or measured by the monthly rental or other charges payable
hereunder, including, without limitation, any gross income tax or excise tax
levied by the local governmental authority in which the Project is located, the
federal government, or any other governmental body with respect to receipt of
such rental, or upon, with respect to or by reason of the development,
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof, or upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises. In the event that it shall not be
lawful for Tenant to reimburse Landlord for all or any part of such taxes, the
Base Rent payable to Landlord under this Lease shall be revised to net to
Landlord the same net rental after imposition of any such taxes on Landlord as
would have been payable to Landlord prior to the payment of any such taxes.

(2) Insurance. All insurance premiums and costs, including but not limited to,
any deductible amounts, premiums and costs of insurance incurred by Landlord, as
more fully set forth in Paragraph 8.A. herein.

(3) Repairs and Improvements. The cost of all repairs, replacements and general
maintenance for the Premises, the Building and the Project (except for those
repairs expressly made the financial responsibility of Landlord pursuant to the
terms of this Lease, repairs to the extent paid for by proceeds of insurance or
by Tenant or other third parties, and alterations attributable solely to tenants
of the Project other than Tenant). Such repairs, replacements, and general
maintenance shall include the cost of any capital improvements made to or
capital assets acquired for the Project or the Building after the Term
Commencement Date which reduce any other Basic Operating Cost but only to the
extent of such reduction as reasonably determined by Landlord, are reasonably
necessary for the health and safety of the occupants of the Project, or are made
to the Building by Landlord after the date of this Lease and are required under
any governmental law or regulation, such costs or allocable portions thereof to
be amortized over the useful life thereof, together with interest on the
unamortized balance at the “prime rate” charged at the time such improvements or
capital assets are constructed or acquired by Wells Fargo Bank, N.A. (San
Francisco) plus two (2) percentage points, but in no event more than the maximum
rate permitted by law.

(4) Services. To the extent such expenses are not the obligation of Tenant under
other provisions of this Lease, all expenses relating to maintenance, janitorial
and service agreements and services, and costs of supplies and equipment used in
operating and maintaining the Building and the Project and the equipment therein
and the adjacent sidewalks, driveways, parking and service areas, including,
without limitation, alarm service, window cleaning, elevator maintenance, the
Building exterior maintenance and Project landscaping.

(5) Utilities. To the extent such expenses are not the obligation of Tenant
under other provisions of this Lease, the cost of all utilities which benefit
all or a portion of the Building or the Project.

(6) Management Fee. A management and accounting cost recovery fee equal to three
(3%) percent of the sum of Base Rent and Basic Operating Cost.

(7) Legal and Accounting. Reasonable legal and accounting expenses relating to
the Project, including the cost of audits by certified public accountants.

In the event that the Building is not fully occupied during any fiscal year of
the Term as determined by Landlord, an adjustment shall be made in computing the
Basic Operating Costs for such year so that Tenant pays an equitable portion of
all variable items of Basic Operating Costs, as reasonably determined by
Landlord; provided, however, that in no event shall Landlord be entitled to
collect in excess of one hundred (100%) percent of the total Basic Operating
Costs from all of the tenants in the Building including Tenant.

Basic Operating Costs shall not include the following: specific costs incurred
for the account of, separately billed to and paid by specific tenants; the cost
of redecorating or special cleaning or similar services to individual tenant
spaces, not provided on a regular basis to other tenants of the

 

5



--------------------------------------------------------------------------------

Building; wages or salaries paid to executive personnel higher than the property
management level of Landlord not providing full-time service at the Building;
the cost of any new item (not replacement or upgrading of an existing item)
which, by standard accounting principles, should be capitalized (except as
provided above); any charge for depreciation or interest paid or incurred by
Landlord; leasing commissions, finders fees and all other leasing expenses
incurred in procuring tenants in the Building; any costs incurred in the
ownership of the Building, as opposed to the operation and maintenance of the
Building, including Landlord’s income taxes, excess profit taxes, franchise
taxes or similar taxes on Landlord’s business; preparation of income tax
returns; corporation, partnership or other business form organization expenses;
franchise taxes, filing fees; or other such expenses; or any costs incurred in
cleaning up any environment hazard or condition in violation of any
environmental law (except to the extent caused by Tenant); legal fees for the
negotiation or enforcement of leases; expenses in connection with services or
other benefits of a type which are not Building standard and which are provided
to a single tenant of the Project; any items to the extent such items are
required to be reimbursed to Landlord by Tenant (other than through Tenant’s
Additional Rent), or by other tenants or occupants of the Building or by third
parties; the cost of constructing tenant improvements or installations for any
tenant in the Project, including any relocation costs; brokerage commissions,
origination fees, points, mortgage recording taxes, title charges and other
costs or fees incurred in connection with any financing or refinancing or
transfer of the Building and/or any portion of the Project; attorneys’ fees and
disbursements, incurred in connection with the leasing of space in the project
(including without limitation the enforcement of any lease or the surrender,
termination or modification of any lease of space in the Project); advertising
and promotional expenses, brochures with respect to the Project; cost of repairs
or replacements occasioned by fire, windstorm or other casualty, which are paid
by insurance or reimbursed by governmental authorities in eminent domain;
overhead and profit increment paid to subsidiaries or affiliates of Landlord for
services on or to the Project, to the extent that the costs of such services
exceed market-based costs for such services rendered by unaffiliated persons or
entities of similar skill, competence and experience; penalties, fines, legal
expenses, or late payment interest incurred by Landlord due to violation by
Landlord or Landlord’s agents, contractors or employees, of either the payment
terms and conditions of any lease or service contract covering space in the
Project or Landlord’s obligations as owner of the Building (such as late payment
penalties and interest on real estate taxes, late payment of utility bills),
except to the extent caused by Tenant’s failure to timely pay or perform
pursuant to this Lease; any compensation paid to clerks, attendants or other
persons in any commercial concession operated by Landlord in the Project from
which Landlord receives any form of income whatsoever, whether or not Landlord
actually makes a profit from such concession; or costs incurred in connection
with correcting latent defects in any portion of the Building and/or Project or
remediating Hazardous Materials contamination in the Building and/or Project, or
in repairing or replacing Building and/or Project equipment, where such repair
or replacement results from original defects in design, manufacture or
installation rather than from ordinary wear and tear or use. Notwithstanding
anything herein to the contrary, in any instance wherein Landlord, in Landlord’s
sole discretion, deems Tenant to be responsible for any amounts greater than
Tenant’s Proportionate Share, Landlord shall have the right to allocate costs in
any manner Landlord reasonably deems appropriate.

B. Payment of Estimated Basic Operating Cost. “Estimated Basic Operating Costs”
for any particular year shall mean Landlord’s estimate of the Basic Operating
Cost for such fiscal year made prior to commencement of such fiscal year as
hereinafter provided. Landlord shall have the right from time to time to revise
its fiscal year and interim accounting periods so long as the periods as so
revised are reconciled with prior periods in accordance with generally accepted
accounting principles applied in a consistent manner. During the last month of
each fiscal year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Estimated Basic Operating Costs for the
ensuing fiscal year. Tenant shall pay Tenant’s Proportionate Share of the
Estimated Basic Operating Cost with installments of Base Rent for the fiscal
year to which the Estimated Basic Operating Cost applies in monthly installments
on the first day of each calendar month during such year, in advance. If at any
time during the course of the fiscal year, Landlord determines that Basic
Operating Cost is projected to vary from the then Estimated Basic Operating Cost
by more than ten (10%) percent, Landlord may, by written notice to Tenant,
revise the Estimated Basic Operating Cost for the balance of such fiscal year,
and Tenant’s monthly installments for the remainder of such year shall be
adjusted so that by the end of such fiscal year Tenant has paid to Landlord
Tenant’s Proportionate Share of the revised Estimated Basic Operating Cost for
such

 

6



--------------------------------------------------------------------------------

year. Upon execution of this Lease, Tenant shall pay to Landlord the Estimated
Basic Operating Cost for the Premises (calculated on the estimated rentable
square feet) for the first full month of the Term. Upon final determination of
the rentable square feet, Landlord and Tenant shall adjust such estimated
payment.

C. Computation of Basic Operating Cost Adjustment. “Basic Operating Cost
Adjustment” shall mean the difference between Estimated Basic Operating Cost and
Basic Operating Cost for any fiscal year determined as hereinafter provided.
Within one hundred twenty (120) days after the end of each fiscal year, as
determined by Landlord, or as soon thereafter as practicable, Landlord shall
deliver to Tenant a statement of Basic Operating Cost for the fiscal year just
ended, accompanied by a computation of Basic Operating Cost Adjustment. If such
statement shows that Tenant’s payment based upon Estimated Basic Operating Cost
is less than Tenant’s Proportionate Share of Basic Operating Cost, then Tenant
shall pay to Landlord the difference within thirty (30) days after receipt of
such statement. If such statement shows that Tenant’s payments of Estimated
Basic Operating Cost exceed Tenant’s Proportionate Share of Basic Operating
Cost, then (provided that Tenant is not in Default under this Lease) Landlord
shall credit the difference against the Estimated Basic Operating Cost payment
next due. If this Lease has been terminated or the Term hereof has expired prior
to the date of such statement, then the Basic Operating Cost Adjustment shall be
paid by the appropriate party within thirty (30) days after the date of delivery
of the statement and this obligation shall survive termination of the Lease.
Should this Lease commence or terminate at any time other than the first day of
the fiscal year, Tenant’s Proportionate Share of the Basic Operating Cost
adjustment shall be prorated by reference to the exact number of calendar days
during such fiscal year that this Lease is in effect.

D. Net Lease. This shall be a net Lease and Base Rent shall be paid to Landlord
net of all costs and expenses, except as specifically provided to the contrary
in this Lease. The provisions for payment of Basic Operating Cost and the Basic
Operating Cost Adjustment are intended to pass on to Tenant and reimburse
Landlord for all costs and expenses of the nature described in Paragraph 7.A.
incurred in connection with the management, maintenance, preservation and
operation of the Building or the Project and such additional facilities now and
in subsequent years as may be reasonably determined by Landlord to be necessary
to the Building or the Project.

E. Tenant Audit. In the event that Tenant shall dispute the amount set forth in
any statement provided by Landlord under Paragraph 7.B. or 7.C. above, Tenant
shall have the right, not later than sixty (60) days following the receipt of
such statement and upon the condition that Tenant shall first deposit with
Landlord the full amount in dispute within sixty (60) days of receipt of such
statement, to cause Landlord’s books and records with respect to Basic Operating
Cost for such fiscal year to be audited by certified public accountants selected
by Tenant and subject to Landlord’s reasonable right of approval. The Basic
Operating Cost Adjustment shall be appropriately adjusted on the basis of such
audit. If such audit discloses a liability for a refund in excess of ten
(10%) percent of Tenant’s Proportionate Share of the Basic Operating Cost
Adjustment previously reported, the cost of such audit shall be borne by
Landlord; otherwise the cost of such audit shall be paid by Tenant. If Tenant
shall not request an audit in accordance with the provisions of this Paragraph
7.E. within sixty (60) days after receipt of Landlord’s statement provided
pursuant to Paragraph 7.B. or 7.C., such statement shall be final and binding
for all purposes hereof.

8. INSURANCE AND INDEMNIFICATION.

A. Landlord’s Insurance. Landlord agrees to maintain insurance insuring the
Building against fire, lightning, vandalism and malicious mischief (including,
if Landlord elects, “All Risk” coverage, earthquake, and/or flood insurance), in
an amount of not less than one hundred (100%) percent of the current replacement
cost thereof, except where commercially unreasonable, with deductibles and the
form and endorsements of such coverage as selected by Landlord. Such insurance
may also include, at Landlord’s option, insurance against loss of Base Rent and
Additional Rent, in an amount equal to the amount of Base Rent and Additional
Rent payable by Tenant for a period of at least twelve (12) months commencing on
the date of loss. Such insurance shall be for the sole benefit of Landlord and
under Landlord’s sole control. Landlord shall not be obligated to insure any
furniture, equipment, machinery, goods or supplies which Tenant may keep or
maintain in the Premises, or any leasehold improvements, additions or
alterations within the Premises. Landlord may also carry such other insurance as
Landlord may deem prudent or advisable, including, without limitation, liability
insurance in such amounts and on such terms as Landlord shall determine.

 

7



--------------------------------------------------------------------------------

B. Tenant’s Insurance.

(1) Property Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term, insurance on all personal property, and Fixtures of Tenant and all
improvements made by or for Tenant to the Premises, insuring such property for
the full replacement value of such property.

(2) Liability Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term either Comprehensive General Liability insurance or Commercial General
Liability insurance applying to the use and occupancy of the Premises and the
Building, and any part of either, and any areas adjacent thereto, and the
business operated by Tenant, or by any other occupant on the Premises. Such
insurance shall include Broad Form Contractual Liability insurance coverage
insuring all of Tenants indemnity obligations under this Lease. Such coverage
shall have a minimum combined single limit of liability of at least two million
dollars ($2,000,000.00), and a general aggregate limit of five million dollars
($5,000,000.00). All such policies shall be written to apply to all bodily
injury, property damage or loss, personal injury and other covered loss, however
occasioned, occurring during the policy term, shall be endorsed to add Landlord,
Riggs Bank N.A., as trustee of Multi-Employer Trust, the Multi-Employer Trust,
Kennedy Associates Real Estate Counsel, Inc., and the officers, agents and
employees of each of the foregoing entities, and any party holding an interest
to which this Lease may be subordinated as an additional insured, and shall
provide that such coverage shall be primary and that any insurance maintained by
Landlord shall be excess insurance only. Such coverage shall also contain
endorsements: (i) deleting any employee exclusion on personal injury coverage;
(ii) including employees as additional insureds; (iii) deleting any liquor
liability exclusion; and (iv) providing for coverage of employer’s automobile
non-ownership liability. All such insurance shall provide for severability of
interests; shall provide that an act or omission of one of the named insureds
shall not reduce or avoid coverage to the other named insureds; and shall afford
coverage for all claims based on acts, omissions, injury and damage, which
claims occurred or arose (or the onset of which occurred or arose) in whole or
in part during the policy period. Said coverage shall be written on an
“occurrence” basis, if available. If an “occurrence” basis form is not
available, Tenant must purchase “tail” coverage for the most number of years
available, and tenant must also purchase “tail” coverage if the retroactive date
of an “occurrence” basis form is changed so as to leave a gap in coverage for
occurrences that might have occurred in prior years. If a “claims made” policy
is ever used, the policy must be endorsed so that Landlord is given the right to
purchase “tail” coverage should Tenant for any reason not do so or if the policy
is to be canceled for nonpayment of premium.

(3) General Insurance Requirements. All coverages described in this Paragraph
8.B. shall be endorsed to provide Landlord with thirty (30) days’ notice of
cancellation or change in terms. If at any time during the Term the amount or
coverage of insurance which Tenant is required to carry under this Paragraph
8.B. is, in Landlord’s reasonable judgment, materially less than the amount or
type of insurance coverage typically carried by owners or tenants of properties
located in the general area in which the Premises are located which are similar
to and operated for similar purposes as the Premises, Landlord shall have the
right to require Tenant to increase the amount or change the types of insurance
coverage required under this Paragraph 8.B. All insurance policies required to
be carried under this Lease shall be written by companies rated A+XII or better
in “Best’s Insurance Guide” and authorized to do business in California. Any
deductible amounts under any insurance policies required hereunder shall be
subject to Landlord’s prior written approval. In any event deductible amounts
shall not exceed one thousand dollars ($1,000.00). Tenant shall deliver to
Landlord on or before the Term Commencement Date, and thereafter at least thirty
(30) days before the expiration dates of the expiring policies, certified copies
of Tenant’s insurance policies, or a certificate evidencing the same issued by
the insurer thereunder, showing that all premiums have been paid for the full
policy period; and, in the event Tenant shall fail to procure such insurance, or
to deliver such policies or certificates, Landlord may, at Landlord’s option and
in addition to Landlord’s other remedies in the event of a Default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as Additional Rent.

 

8



--------------------------------------------------------------------------------

C. Indemnification. Landlord shall not be liable to Tenant for any loss or
damage to person or property caused by theft, fire, acts of God, acts of a
public enemy, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority or for any damage or inconvenience which may
arise through repair or alteration of any part of the Building or the Project or
failure to make any such repair, except as expressly otherwise provided in
Paragraph 10. Tenant shall indemnify, defend by counsel acceptable to Landlord,
protect and hold Landlord harmless from and against any and all liabilities,
losses, costs, damages, injuries or expenses, including reasonable attorneys’
fees and court costs, arising out of or related to: (1) claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the use or occupancy of the Premises, or from activities of
Tenant, Tenant’s Parties or anyone in or about the Premises or Project, or from
any cause whatsoever; (2) claims for work or labor performed, or for materials
or supplies furnished to or at the request of Tenant in connection with
performance of any work done for the account of Tenant within the Premises or
Project; and (3) claims arising from any breach or Default on the part of Tenant
in the performance of any covenant contained in this Lease. The foregoing
indemnity shall not be applicable to claims arising from the gross negligence or
willful misconduct of Landlord. The provisions of this Paragraph shall survive
the expiration or termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.

9. WAIVER OF SUBROGATION. To the extent permitted by law and without affecting
the coverage provided by insurance to be maintained hereunder, Landlord and
Tenant each waive any right to recover against the other for: (a) damages for
injury to or death of persons; (b) damages to property; (c) damages to the
Premises or any part thereof, and (d) claims arising by reason of the foregoing
due to hazards covered by insurance to the extent of proceeds recovered
therefrom. This provision is intended to waive fully, and for the benefit of
each party, any rights and/or claims which might give rise to a right of
subrogation in favor of any Insurance carrier. The coverage obtained by each
party pursuant to this Lease shall include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this Paragraph.

10. LANDLORD’S REPAIRS. Landlord shall at Landlord’s expense maintain the
structural soundness of the roof, the foundations and exterior walls of the
Building in good repair, reasonable wear and tear excepted; provided that,
Landlord shall not be responsible for the cost of any repairs resulting from
damage, destruction or deterioration which is caused by Tenant, Tenant’s
Parties, or by an act or event which is not fully insured. The term “exterior
walls” as used herein shall not include windows, glass or plate glass, doors,
special store fronts or office entries. Landlord shall perform on behalf of
Tenant and other tenants of the Project, as an item of Basic Operating Cost, the
exterior maintenance of the Building, the Project, and public and common areas
of the Project, including but not limited to the roof, pest extermination, the
landscaped areas, parking areas, driveways, the truck staging areas, fire
sprinkler systems, sanitary and storm sewer lines, utility services, electric
and telephone equipment servicing the Building(s), exterior lighting, and
anything which affects the operation and exterior appearance of the Project,
which determination shall be at Landlord’s sole discretion. Except for the
expenses directly involving the items specifically described in the first
sentence of this Paragraph 10., Tenant shall reimburse Landlord for all such
costs in accordance with Paragraph 7. Any damage caused by or repairs
necessitated by any act of Tenant or Tenant’s Parties may be repaired by
Landlord at Landlord’s option and at Tenant’s expense. Tenant shall immediately
give Landlord written notice of any defect or need of repairs after which
Landlord shall have a reasonable opportunity to repair same. Landlord’s
liability with respect to any defects, repairs, or maintenance for which
Landlord is responsible under any of the provisions of this Lease shall be
limited to the cost of such repairs or maintenance unless caused by Landlord’s
gross negligence or willful misconduct.

11. TENANT’S REPAIRS. Tenant shall at Tenant’s expense throughout the Term of
this Lease maintain all parts of the Premises in a good, clean and secure
condition and promptly make all necessary repairs and replacements, including
but not limited to all windows, glass, doors, walls and wall finishes, floor
covering, heating, ventilating and air conditioning systems, truck doors, dock
bumpers, dock plates and levelers, plumbing work and Fixtures, roof (exclusive
of structural beams), downspouts, electrical and lighting systems, and fire
sprinklers. Tenant shall at Tenant’s expense also perform regular removal of
trash and debris. Tenant shall, at Tenant’s own expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
for servicing all hot water, heating and air conditioning

 

9



--------------------------------------------------------------------------------

systems and equipment within or serving the Premises. The maintenance contractor
and the contract must be approved by Landlord which approval shall not be
unreasonably withheld or delayed. The service contract must include all services
suggested by the equipment manufacturer within the operation/maintenance manual
and must become effective and a copy thereof delivered to Landlord within thirty
(30) days after the Term Commencement Date.

12. ALTERATIONS. Tenant shall not make, or allow to be made, any Alterations or
physical additions in, about or to the Premises without obtaining the prior
written consent of Landlord, which consent shall not be unreasonably withheld
with respect to proposed alterations and additions which: (a) comply with all
applicable laws, ordinances, rules and regulations; (b) are in Landlord’s
opinion, compatible with the Project and its mechanical, plumbing, electrical,
heating/ventilation/air conditioning systems, (c) are constructed utilizing
Union Labor as set forth in Section 2.5 of Exhibit B-1; (d) will not interfere
with the use and occupancy of any other portion of the Project by any other
tenant or its invitees; (e) are performed promptly and in a workman like manner;
(f) the Project remains lien free as a result of the construction; and (g) are
constructed using all new materials. Notwithstanding the foregoing, Tenant may,
without the prior consent of Landlord, perform alterations which do not in the
aggregate cost more than (A) in the case of clinical laboratories, $200,000 per
annum, and (B) in all other cases, $50,000 per annum provided that (i) Tenant
gives Landlord not less than thirty (30) days prior written notice thereof
containing a description of the work to be performed and the estimated cost
thereof, and (ii) the work to be performed does not impair the structural
integrity of the Building, is not visible from the exterior of the Building, and
does not involve or affect any life safety or Building systems, and (iii) the
work to be performed complies in all respects with the requirements of
subsections (a), (c), (d), (e), (f) and (g) of this Section 12. The term
“Alteration” as used herein is defined as alterations, additions, substitutions,
installations, changes and improvements, but excludes minor decorations.
Specifically, but without limiting the generality of the foregoing, Landlord
shall have the right of written consent for all plans and specifications for the
proposed Alterations or additions, construction means and methods, all
appropriate permits and licenses, any contractor or subcontractor to be employed
on the work of Alteration or additions, and the time for performance of, such
work. Tenant shall also supply to Landlord any documents and information
reasonably requested by Landlord in connection with Landlord’s consideration of
a request for approval hereunder. Tenant shall reimburse Landlord for all costs
which Landlord may reasonably incur in connection with granting approval to
Tenant for any such Alterations and additions, including any costs or expenses
which Landlord may reasonably incur in electing to have outside architects and
engineers review said plans and specifications. All such Alterations, physical
additions or improvements shall remain the property of Tenant until termination
of this Lease, at which time they shall be and become the property of Landlord
if Landlord so elects; provided, however, that Landlord may, at Landlord’s
option, (provided that, at the time Landlord grants its consent to such
Alterations, Landlord notifies Tenant in writing that removal will be required),
require that Tenant, at Tenant’s expense, remove any or all Alterations,
additions, improvements and partitions made by Tenant and restore the Premises
by the termination of this Lease, whether by lapse of time, or otherwise, to
their condition existing prior to the construction of any such alterations,
additions, partitions or leasehold improvements. All such removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
cause any damage to the Premises or Project whatsoever. If Tenant fails to so
remove such alterations, additions, improvements and partitions or Tenant’s
Trade Fixtures or furniture, Landlord may keep and use them or remove any of
them and cause them to be stored or sold in accordance with applicable law, at
Tenant’s sole expense. In addition to and wholly apart from Tenant’s obligation
to pay Tenant’s Proportionate Share of Basic Operating Cost, Tenant shall be
responsible for and shall pay prior to delinquency any taxes or governmental
service fees, possessory interest taxes, fees or charges in lieu of any such
taxes, capital levies, or other charges imposed upon, levied with respect to or
assessed against its personal property, on the value of the alterations,
additions or improvements within the Premises, and on Tenant’s interest pursuant
to this Lease. To the extent that any such taxes are not separately assessed or
billed to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord.

13. SIGNS. All signs, notices, graphics and advertising balloons of every kind
or character, visible in or from public view or corridors, the common areas or
the exterior of the Premises, shall be subject to Landlord’s prior written
approval. Landlord shall provide, at Landlord’s cost, directional signage on the
Project identifying the location of the Building. Tenant shall not place or
maintain any banners whatsoever or any window decor in or on any exterior window
or window fronting upon any common areas or service area or upon any truck

 

10



--------------------------------------------------------------------------------

doors or man doors without Landlord’s prior written approval. Any installation
of signs or graphics on or about the Premises and Project shall be subject to
any applicable governmental laws, CC&Rs, ordinances, regulations and to any
other requirements imposed by Landlord. Tenant shall remove all such signs and
graphics prior to the termination of this Lease. Such installations and removals
shall be made in such manner as to avoid injury or defacement of the Premises,
the Building or the Project and any other improvements contained therein, and
Tenant shall repair any injury or defacement, including without limitation,
discoloration caused by such installation or removal.

14. INSPECTION/POSTING NOTICES. After reasonable notice, except in emergencies
where no such notice shall be required, Landlord, and Landlord’s agents and
representatives, shall have the right to enter the Premises to inspect the same,
to clean, to perform such work as may be permitted or required hereunder, to
make repairs or alterations to the Premises or Project or to other tenant spaces
therein, to deal with emergencies, to post such notices as may be permitted or
required by law to prevent the perfection of liens against Landlord’s interest
in the Project or to exhibit the Premises to prospective tenants, purchasers,
encumbrances or others, or for any other purpose as Landlord may deem necessary
or desirable; provided, however, that Landlord shall use reasonable efforts not
to unreasonably interfere with Tenant’s business operations and shall not,
except in the case of an emergency, enter areas of the Premises marked by Tenant
as “sensitive” unless accompanied by Tenant’s representative which Tenant shall
make available to Landlord for such inspections. Tenant shall not be entitled to
any abatement of Rent by reason of the exercise of any such right of entry. At
any time within six (6) months prior to the end of the Term, Landlord shall have
the right to erect on the Premises and/or Project a suitable sign indicating
that the Premises are available for lease. Tenant shall give written notice to
Landlord at least thirty (30) days prior to vacating the Premises and shall meet
with Landlord for a joint inspection of the Premises at the time of vacating. In
the event of Tenant’s failure to give such notice or participate in such joint
inspection, Landlord’s inspection at or after Tenant’s vacating the Premises
shall conclusively be deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.

15. UTILITIES. Tenant shall pay directly for all water, gas, heat, air
conditioning, light, power, telephone, sewer, sprinkler charges and other
utilities and services used on or from the Premises, together with any taxes,
penalties, surcharges or the like pertaining thereto, and maintenance charges
for utilities and shall furnish all electric light bulbs, ballasts and tubes. If
any such services are not separately metered to Tenant, Tenant shall pay a
reasonable proportion, as determined by Landlord, of all charges jointly serving
other premises. Landlord shall not be liable for any damages (unless caused by
Landlord’s gross negligence or willful misconduct) directly or indirectly
resulting from nor shall the Rent or any monies owed Landlord under this Lease
herein reserved be abated by reason of: (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any such utilities or services; (b) the failure to furnish or delay in
furnishing any such utilities or services when such failure or delay is caused
by acts of God or the elements, labor disturbances of any character, or any
other accidents or other conditions beyond the reasonable control of Landlord;
or (6) the limitation, curtailment, rationing or restriction on use of water,
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or Project. Landlord shall be entitled to
cooperate voluntarily and in a reasonable manner with the efforts of national,
state or local governmental agencies or utility suppliers in reducing energy or
other resource consumption. The obligation to make services available hereunder
shall be subject to the limitations of any such voluntary, reasonable program.

16. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Premises
and/or the land upon which the Premises and Project are situated, or both,
provided any such subordination is conditioned upon Tenant’s receipt of a
nondisturbance agreement in the lender’s customary form with respect to any
mortgage or deed of trust which may now exist or be placed upon said Project,
land, ground leases or underlying leases, or Landlord’s interest or estate in
any of said items which is specified as security. Notwithstanding the foregoing,
Landlord shall have the right to subordinate or cause to be subordinated any
such ground leases or underlying leases or any such liens to this Lease. In the
event that any ground lease or underlying lease terminates for any reason or any
mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Tenant shall, notwithstanding any subordination, attorn
to and become the Tenant of the successor in

 

11



--------------------------------------------------------------------------------

interest to Landlord at the option of such successor in interest. Within ten
(10) days after request by Landlord, and conditioned upon Tenant’s receipt of a
nondisturbance agreement in the lender’s customary form, Tenant shall execute
and deliver any additional documents evidencing Tenant’s attornment or the
subordination of this Lease with respect to any such ground leases or underlying
leases or any such mortgage or deed of trust, in the form requested by Landlord
or by any ground landlord, mortgagee, or beneficiary under a deed of trust.

17. FINANCIAL STATEMENTS. At the request of Landlord, Tenant shall provide to
Landlord Tenant’s current financial statement or other information discussing
financial worth of Tenant within thirty (30) days after the date of Landlord’s
request, which Landlord shall use solely for purposes of this Lease and in
connection with the ownership, management and disposition of the Project.

18. ESTOPPEL CERTIFICATE. Tenant agrees from time to time, within ten (10) days
after request of Landlord, to deliver to Landlord, or Landlord’s designee, an
estoppel certificate per Exhibit C or in an alternate form that the requesting
party may require stating that this Lease is in full force and effect, the date
to which Rent has been paid, the unexpired portion of this Lease, and such other
matters pertaining to this Lease as may be reasonably requested by Landlord.
Landlord and Tenant intend that any statement delivered pursuant to this
Paragraph may be relied upon by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Project or any interest therein. The parties agree
that Tenant’s obligation to furnish such estoppel certificates in a timely
fashion is a material inducement for Landlord’s execution of the Lease, and
shall be an Event of Default if Tenant fails to fully comply. Tenant
acknowledges that failure to provide the Estoppel Certificate to Landlord or
Landlord’s designee within the time provided above may cause Landlord to incur
substantial damages. Tenant hereby agrees to indemnify Landlord for any
liabilities, losses, costs, damages (including, without limitation,
compensatory, incidental and consequential damages), injuries or expenses
arising from the failure of Tenant to deliver the Estoppel certificate in the
time and manner provided in this Paragraph. In addition to any other remedies
Landlord may have at law and equity, Landlord shall be entitled to specific
performance of this Paragraph. The provisions of this Paragraph shall survive
the expiration or termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination. Landlord shall
execute (and acknowledge if required by any lender) and deliver to Tenant,
within ten (10) business days after Tenant provides such to Landlord, a
statement in writing certifying that, to the best of Landlord’s actual knowledge
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification), the date to which the Base Rent and other
charges are paid in advance, if any, and acknowledging that there are not, to
Landlord’s actual knowledge, any uncured defaults on the part of Tenant
hereunder or specifying such defaults as are claimed. Landlord’s failure to
deliver such statement within such time shall be conclusive upon the Landlord
that (a) this Lease is in full force and effect, without modification except as
may be represented by Tenant; (b) there are no uncured defaults in Tenant’s
performance; and (c) not more than one month’s Rent has been paid in advance.

19. SECURITY DEPOSIT. Tenant agrees to deposit with Landlord upon execution of
this Lease, a Security Deposit as stated in the Basic Lease Information, which
sum shall be held by Landlord, without obligation for interest, as security for
the performance of Tenant’s covenants and obligations under this Lease. The
Security Deposit is not an advance rental deposit or a measure of damages
incurred by Landlord in case of Tenant’s Default. Landlord is not required to
keep all or any part of the Security Deposit separate from its general accounts.
Upon the occurrence of any Event of Default by Tenant, Landlord may, from time
to time, without prejudice to any other remedy provided herein or provided by
law, use such fund to the extent necessary to make good any arrears of Rent or
other payments due to Landlord hereunder, and any other damage, injury, expense
or liability caused by such Event of Default, and Tenant shall pay to Landlord,
on demand, the amount so applied in order to restore the Security Deposit to its
original amount. Although the Security Deposit shall be deemed the property of
Landlord, any remaining balance of such deposit shall be returned by Landlord to
Tenant at such time after termination of this Lease that all of Tenant’s
obligations under this Lease have been fulfilled. Landlord may use and commingle
the Security Deposit with other funds of Landlord. Provided that the Tenant is
not then in default under the Lease or has not then committed an act or omission
that would be an Event of Default with the passage of time or the giving of
notice, and provided further that during the preceding twelve (12) month period
Tenant has not committed an Event of Default pursuant to the terms of this
Lease, then commencing on the thirtieth (30th) month of the Lease Term, Landlord
shall apply a maximum of one-half (1/2) of the Security

 

12



--------------------------------------------------------------------------------

Deposit as a credit against the Base Rent then coming due, such that after the
application of one-half (1/2) of the Security Deposit to Base Rent, the Security
Deposit shall thereafter be the remaining one-half (1/2) of the original
Security Deposit in the amount of $159,120.00.

20. TENANT’S REMEDIES. The liability of Landlord to Tenant for any default by
Landlord under the terms of this Lease are not personal obligations of the
Landlord or other trustees, advisors, partners, directors, officers and
shareholders of Landlord, and Tenant agrees to look solely to Landlord’s
interest in the Project for the recovery of any amount from Landlord, and shall
not look to other assets of Landlord nor seek recourse against the assets of the
Landlord or other trustees, advisors, partners, directors, officers and
shareholders of Landlord. Any lien obtained to enforce any such judgment and any
levy of execution thereon shall be subject and subordinate to any lien, mortgage
or deed of trust on the Project.

21. ASSIGNMENT AND SUBLETTING.

A. General. Except in connection with a Permitted Assignee, Tenant shall not
assign this Lease or sublet the Premises or any part thereof without Landlord’s
prior written approval which shall not be unreasonably withheld or delayed.
Except in connection with a Permitted Assignee, if Tenant desires to assign this
Lease, or sublet any or all of the Premises, it must present the Landlord with
an ERISA Certificate in compliance with the provisions of Paragraph 37. of this
Lease signed by the potential assignee or subtenant, demonstrate that the
potential assignee or subtenant has adequate credit and demonstrate to the
Landlord’s satisfaction that the potential assignee’s or subtenant’s proposed
use of the Premises is compatible with the Project and complies with all
applicable laws, ordinances, rules and regulations. Except in connection with a
Permitted Assignee, if Tenant desires to assign this Lease or sublet any or all
of the Premises, Tenant shall give Landlord written notice sixty (60) days prior
to the anticipated effective date of the assignment or sublease. Landlord shall
then have a period of fifteen (15) days following receipt of such notice to
notify Tenant in writing that Landlord elects either: (1) to permit Tenant to
assign this Lease or sublet such space, subject, however, to Landlord’s prior
written approval of the proposed assignee or subtenant and of any related
documents or agreements associated with the assignment or sublease or (2) refuse
to consent. If Landlord should fail to notify Tenant in writing of such election
within said period, Landlord shall be deemed to have refused to consent to the
proposed assignment or subletting. Without limiting the other instances in which
it may be reasonable for Landlord to withhold Landlord’s consent to an
assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances: The use of the Premises by such proposed assignee or subtenant would
not be a permitted use or would increase the Parking Density of the Project; the
proposed assignee or subtenant is not of sound financial condition, as
reasonably determined by Landlord after receipt of the proposed assignee’s or
subtenant’s financial statements in form satisfactory to Landlord; the proposed
assignee or subtenant is a governmental agency; the proposed assignee or
subtenant does not have a good reputation as a tenant of property; the proposed
assignee or subtenant is a person with whom Landlord is negotiating to lease
comparable space in the Project; the assignment or subletting would entail any
alterations which would lessen the value of the leasehold improvements in the
Premises; or if Tenant is in Default of any obligation of Tenant under this
Lease. Failure by Landlord to approve a proposed assignee or subtenant shall not
cause a termination of this Lease. Notwithstanding anything in this Section 21A
to the contrary, Tenant may, without the consent of Landlord, assign this Lease
or sublet the Premises or any portion thereof to any entity with a demonstrated
net worth which is greater than $10,000,000 which (i) controls, is controlled by
or is under common control with Tenant or which (ii) results from a merger or
reorganization or a consolidation with Tenant, or which (iii) acquires all of
the stock or assets of Tenant, as a going concern, with respect to the business
that is being conducted on the Premises (“Permitted Assignees”). Any assignment
or subletting to a Permitted Assignee shall be subject to and conditioned upon
the following: (a) Tenant shall not be in Default of any of its obligations
under this Lease, (b) Tenant shall give Landlord at least sixty (60) days prior
written notice of any such proposed transaction, (c) the Permitted Assignee
shall have a net equity of at least Ten Million Dollars ($10,000,000) which has
been demonstrated in appropriate documentation delivered to Landlord prior to
the occurrence of such transaction, (d) the Permitted Assignee shall execute an
ERISA Certificate as set forth in Paragraph 37, and (e) Tenant shall provide
Landlord with full and complete copies of all documents executed by Tenant and
the Permitted Assignee in connection with such assignment or subletting. The
right to assign and/or sublet the Premises is personal to the Tenant and any
Permitted Assignee and shall not inure to the benefit of any other assignee,
subtenant or successor of Tenant.

 

13



--------------------------------------------------------------------------------

B. Bonus Rent. Any Rent or other consideration realized by Tenant under any
approved sublease or assignment in excess of the Base Rent payable hereunder,
after amortization of a reasonable brokerage commission, reasonable attorneys’
fees related to the subletting, and the cost of tenant improvements, if any,
paid for by Tenant in excess of Tenant’s Work, shall be divided and paid, sixty
(60%) percent to Tenant, forty (40%) percent to Landlord; provided, however,
that if Tenant expends $70.00 per rentable square foot in excess of the Tenant
Improvement Allowance for Tenant’s Work, exclusive of soft costs, the aforesaid
division shall be seventy-five percent (75%) to Tenant and twenty-five percent
(25%) to Landlord. In any subletting or assignment undertaken by Tenant, Tenant
shall diligently seek to obtain the maximum rental amount available in the
marketplace for such subletting or assignment.

C. Corporation. If Tenant is a corporation, a transfer of corporate shares by
sale, assignment, bequest, inheritance, operation of law or other disposition
(including such a transfer to or by a receiver or trustee in federal or state
bankruptcy, insolvency or other proceedings), so as to result in a change in the
present control of such corporation or any of its parent corporations by the
person or persons owning a majority of said corporate shares, shall constitute
an assignment for purposes of this Lease, provided, however, that this
Section 21 C shall not apply to any transfer in connection with a bonafide
financing or capitalization of Tenant, or if Tenant is or becomes a public
company.

D. Partnership. If Tenant is a partnership, joint venture or other incorporated
business form, a transfer of the interest of persons, firms or entities
responsible for managerial control of Tenant by sale, assignment, bequest,
inheritance, operation of law or other disposition, so as to result in a change
in the present control of said entity and/or a change in the identity of the
persons responsible for the general credit obligations of said entity shall
constitute an assignment for all purposes of this Lease, provided that this
Section shall not apply to a transfer in connection with a bonafide financing or
capitalization of Tenant.

E. Liability. No assignment or subletting by Tenant shall relieve Tenant of any
obligation under this Lease. Any assignment or subletting which conflicts with
the provisions hereof shall be void.

F. Options. Except in connection with a Permitted Assignee, in the event of
assignment or subletting by Tenant, any and all options to renew and expand
shall terminate automatically.

22. AUTHORITY OF PARTIES. Landlord represents and warrants that it has full
right and authority to enter into this Lease and to perform all of Landlord’s
obligations hereunder. Tenant represents and warrants that it has full right and
authority to enter into this Lease and to perform all of Tenant’s obligations
hereunder.

23. CONDEMNATION.

A. Condemnation Resulting in Termination. If the whole or any substantial part
of the Project of which the Premises are a part should be taken or condemned for
any public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, and the taking would
prevent or materially interfere with the Permitted Use of the Premises, this
Lease shall terminate and the Rent shall be abated during the unexpired portion
of this Lease, effective when the physical taking of said Premises shall have
occurred.

B. Condemnation Not Resulting in Termination. If a portion of the Project of
which the Premises are a part should be taken or condemned for any public use
under any governmental law, ordinance, or regulation, or by right of eminent
domain, or by private purchase in lieu thereof, and this Lease is not terminated
as provided in Paragraph 23.A. above, this Lease shall not terminate, but the
Rent payable hereunder during the unexpired portion of the Lease shall be
reduced, beginning on the date when the physical taking shall have occurred, to
such amount as may be fair and reasonable under all of the circumstances.

C. Award. Landlord shall be entitled to any and all payment, income, rent,
award, or any interest therein whatsoever which may be paid or made in
connection with such taking or conveyance and Tenant shall have no claim against
Landlord or otherwise for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically awarded Tenant for
loss of business, Tenant’s personal property, moving costs or loss of goodwill,
shall be and remain the property of Tenant.

 

14



--------------------------------------------------------------------------------

24. CASUALTY DAMAGE.

A. General. If the Premises or the Building should be damaged or destroyed by
fire, tornado, earthquake or other casualty, Tenant shall give immediate written
notice thereof to Landlord. Within thirty (30) days after Landlord’s receipt of
such notice, Landlord shall notify Tenant whether in Landlord’s opinion such
repairs can reasonably be made either: (1) within ninety (90) days; (2) in more
than ninety (90) days but in less than one hundred eighty (180) days; or (3) in
more than one hundred eighty (180) days from the date of such notice. Landlord’s
determination shall be binding on Tenant.

B. Less Than 90 Days. If the Premises or the Building should be damaged by fire,
tornado, earthquake or other casualty but only to such extent that rebuilding or
repairs can in Landlord’s estimation be reasonably completed within ninety
(90) days after the date of such damage, this Lease shall not terminate, and
provided that insurance proceeds are available to fully repair the damage,
Landlord shall proceed to rebuild and repair the Premises in the manner
determined by Landlord, except that Landlord shall not be required to rebuild,
repair or replace any part of the partitions, Fixtures, additions and other
leasehold improvements which may have been placed in, on or about the Premises.
If the Premises are untenantable in whole or in part following such damage, the
Rent payable hereunder during the period in which they are untenantable shall be
abated proportionately, but only to the extent of rental abatement insurance
proceeds received by the Landlord during the time and to the extent the Premises
are unfit for occupancy. In the event that Landlord should fail to complete such
repairs and rebuilding within one hundred eighty days (180) days after the date
upon which Landlord is notified by Tenant of such damage, such period of time to
be extended for delays caused by the fault or neglect of Tenant or for delays
(but not by more than forty-five (45) days for such delays) because of acts of
God, acts of public agencies, labor disputes, strikes, fires, freight embargoes,
rainy or stormy weather, inability to obtain materials, supplies or fuels, or
delays of the contractors or subcontractors or any other causes or contingencies
beyond the reasonable control of Landlord, Tenant may at Tenant’s option within
ten (10) days after the expiration of such one hundred eighty (180) day period
(as such may be extended), terminate this Lease by delivering written notice of
termination to Landlord as Tenant’s exclusive remedy, whereupon all rights
hereunder shall cease and terminate thirty (30) days after Landlord’s receipt of
such termination notice.

C. Greater Than 90 Days. If the Premises or the Building should be damaged by
fire, tornado, earthquake or other casualty but only to such extent that
rebuilding or repairs can in Landlord’s estimation be reasonably completed in
more than ninety (90) days but in less than one hundred eighty (180) days, then
Landlord shall have the option of either: (1) terminating the Lease effective
upon the date of the occurrence of such damage, in which event the Rent shall be
abated during the unexpired portion of the Lease; or (2) electing to rebuild or
repair the Premises to substantially the condition in which they existed prior
to such damage, provided that insurance proceeds are available, to fully repair
the damage, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, Fixtures, additions and other improvements
which may have been placed in, on or about the Premises. If the Premises are
untenantable in whole or in part following such damage, the Rent payable
hereunder during the period in which they are untenantable shall be abated
proportionately, but only to the extent of rental abatement insurance proceeds
received by the Landlord during the time and to the extent the Premises are
unfit for occupancy. In the event that Landlord should fail to complete such
repairs and rebuilding within one hundred eighty days (180) days after the date
upon which Landlord is notified by Tenant of such damage, such period of time to
be extended for delays caused by the fault or neglect of Tenant or for delays
(but not by more than forty-five (45) days for such delays) because of acts of
God, acts of public agencies, labor disputes, strikes, fires, freight embargoes,
rainy or stormy weather, inability to obtain materials, supplies or fuels, or
delays of the contractors or subcontractors or any other causes or contingencies
beyond the reasonable control of Landlord, Tenant may at Tenant’s option within
ten (10) days after the expiration of such one hundred eighty (180) day period
(as such may be extended), terminate this Lease by delivering written notice of
termination to Landlord as Tenant’s exclusive remedy, whereupon all rights
hereunder shall cease and terminate thirty (30) days after Landlord’s receipt of
such termination notice.

 

15



--------------------------------------------------------------------------------

D. Greater Than 180 Days. If the Premises or the Building should be so damaged
by fire, tornado, earthquake or other casualty that rebuilding or repairs cannot
in Landlord’s estimation be completed within one hundred eighty (180) days after
such damage, this Lease shall terminate and the Rent shall be abated during the
unexpired portion of this Lease, effective upon the date of the occurrence of
such damage.

E. Tenant’s Fault. If the Premises or any other portion of the Building is
damaged by fire or other casualty resulting from the fault, negligence, or
breach of this Lease by Tenant or any of Tenant’s Parties, Base Rent and
Additional Rent shall not be diminished during the repair of such damage and
Tenant shall be liable to Landlord for the cost and expense of the repair and
restoration of the Building caused thereby to the extent such cost and expense
is not covered by insurance proceeds.

F. Uninsured Casualty. Notwithstanding anything herein to the contrary, in the
event that the Premises or the Building is damaged or destroyed and are not
fully covered by the insurance proceeds received by Landlord or in the event
that the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises requires that the insurance proceeds be applied to such
indebtedness, then in either case Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within thirty
(30) days after the date of notice to Landlord that said damage or destruction
is not fully covered by insurance or such requirement is made by any such
holder, as the case may be, whereupon all rights and obligations hereunder shall
cease and terminate.

G. Waiver. Except as otherwise provided in this Paragraph 24., Tenant hereby
waives the provisions of Sections 1932(a), 1933(4), 1941 and 1942 of the Civil
Code of California.

25. HOLDING OVER. If Tenant shall retain possession of the Premises or any
portion thereof without Landlord’s consent following the expiration of the Lease
or sooner termination for any reason, then Tenant shall pay to Landlord for each
day of such retention 150% of the amount of the daily rental as of the last
month prior to the date of expiration or termination. Tenant shall also
indemnify, defend, protect and hold Landlord harmless from any loss, liability
or cost, including reasonable attorneys’ fees, resulting from delay by Tenant in
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay. Acceptance of Rent by Landlord
following expiration or termination shall not constitute a renewal of this
Lease, and nothing contained in this Paragraph 25. shall waive Landlord’s right
of reentry or any other right. Unless Landlord consents in writing to Tenant’s
holding over, Tenant shall be only a Tenant at sufferance, whether or not
Landlord accepts any Rent from Tenant while Tenant is holding over without
Landlord’s written consent. Additionally, in the event that upon termination of
the Lease, Tenant has not fulfilled its obligation with respect to repairs and
cleanup of the Premises or any other Tenant obligations as set forth in this
Lease, then Landlord shall have the right to perform any such obligations as it
deems necessary at Tenant’s sole cost and expense.

26. DEFAULT.

A. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default” or “Default”) on the part of Tenant:

(1) Abandonment. Abandonment of the Premises for a continuous period in excess
of five (5) days unless Tenant notifies Landlord in writing in advance of such
abandonment, keeps the Premises locked and secure at all times, and timely
performs and continues to perform all of the Tenant’s other monetary and
non-monetary obligations under this Lease. Tenant waives any right to notice
Tenant may have under Section 1951.3 of the Civil Code of the State of
California, the terms of this Paragraph 26.A. being deemed such notice to Tenant
as required by said Section 1951.3.

(2) Nonpayment of Rent. Failure to pay any installment of Rent or any other
amount due and payable hereunder when said payment is due.

(3) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subparagraphs (1) and
(2) of this Paragraph 26.A., such failure continuing for fifteen (15) days after
written notice of such

 

16



--------------------------------------------------------------------------------

failure. In the event Tenant has commenced to cure the failure of performance
within the fifteen (15) day period, but has not completed the cure despite
diligent attempts to do so, Tenant shall have an additional period not to exceed
thirty (30) additional days after such fifteen (15) day period to complete such
cure so long as Tenant continues to diligently pursue the cure to completion
during such additional thirty (30) day period.

(4) General Assignment. A general assignment by Tenant for the benefit of
creditors.

(5) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of sixty (60) days. In the event that
under applicable law the trustee in bankruptcy or Tenant has the right to affirm
this Lease and continue to perform the obligations of Tenant hereunder, such
trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all Defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease.

(6) Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such appointment
remains undismissed or undischarged for a period of thirty (30) days after the
order therefor.

(7) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Premises, if such attachment or
other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof.

(8) Default under other Lease. If Tenant commits an Event of Default under any
other Lease or other tenancy arrangement between Landlord and Tenant, including,
without limitation, an Event of Default under that certain Lease for 345 Oyster
Point Boulevard, South San Francisco, California 90408 to which Landlord and
Tenant are parties.

B. Remedies Upon Default.

(1) Termination. In the event of the occurrence of any Event of Default,
Landlord shall have the right to give a written termination notice to Tenant,
and on the date specified in such notice, Tenant’s right to possession shall
terminate, and this Lease shall terminate unless on or before such date all
arrears of rental and all other sums payable by Tenant under this Lease and all
costs and expenses incurred by or on behalf of Landlord hereunder shall have
been paid by Tenant and all other Events of Default of this Lease by Tenant at
the time existing shall have been fully remedied to the satisfaction of
Landlord. At any time after such termination, Landlord may recover possession of
the Premises or any part thereof and expel and remove therefrom Tenant and any
other person occupying the same, by any lawful means, and again repossess and
enjoy the Premises without prejudice to any of the remedies that Landlord may
have under this Lease, or at law or equity by reason of Tenant’s Default or of
such termination.

(2) Continuation After Default. Even though an Event of Default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Paragraph 26.B.(1) hereof, and
Landlord may enforce all of Landlord’s rights and remedies under this Lease,
including without limitation, the right to recover Rent as it becomes due, and
Landlord, without terminating this Lease, may exercise all of the rights and
remedies of a landlord under Section 1951.4 of the Civil Code of the State of
California or any successor code section. Acts of maintenance, preservation or
efforts to lease the Premises or the appointment of a receiver upon application
of Landlord to protect Landlord’s interest under this Lease shall not constitute
an election to terminate Tenant’s right to possession.

C. Damages After Default. Should Landlord terminate this Lease pursuant to the
provisions of Paragraph 26.B.(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or successor code sections. Upon such termination, in addition to
any other rights and remedies to which Landlord may be entitled under applicable
law, Landlord shall be entitled to recover from Tenant: (1) the worth at the
time of award of the unpaid Rent and other amounts which had been

 

17



--------------------------------------------------------------------------------

earned at the time of termination, (2) the worth at the time of award of the
amount by which the unpaid Rent which would have been earned after termination
until the time of award exceeds the amount of such Rent loss that Tenant proves
could have been reasonably avoided; (3) the worth at the time of award of the
amount by which the unpaid Rent for the balance of the Term after the time of
award exceeds the amount of such Rent loss that the Tenant proves could be
reasonably avoided; and (4) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which, in the ordinary course of things, would
be likely to result therefrom. The “worth at the time of award” of the amounts
referred to in (1) and (2), above shall be computed at the lesser of the “prime
rate,” as announced from time to time by Wells Fargo, N.A. (San Francisco) plus
five (5) percentage points, or the maximum interest rate allowed by law
(“Applicable Interest Rate”). The “worth at the time of award” of the amount
referred to in (3) above shall be computed by discounting such amount at the
Federal Discount Rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1%) percent. If this Lease provides for any periods
during the Term during which Tenant is not required to pay Base Rent or if
Tenant otherwise receives a Rent concession, then upon the occurrence of an
Event of Default, Tenant shall owe to Landlord the full amount of such Base Rent
or value of such Rent concession, plus interest at the Applicable Interest Rate,
calculated from the date that such Base Rent or Rent concession would have been
payable.

D. Late Charge. If any installment of Rent is not paid on the date when due,
such amount shall bear interest at the Applicable Interest Rate from the date on
which said payment shall be due until the date on which Landlord shall receive
said payment. In addition, Tenant shall pay Landlord a late charge equal to five
(5%) percent of the delinquency, to compensate Landlord for the loss of the use
of the amount not paid and the administrative costs caused by the delinquency,
the parties agreeing that Landlord’s damage by virtue of such delinquencies
would be difficult to compute and the amount stated herein represents a
reasonable estimate thereof. This provision shall not relieve Tenant of Tenant’s
obligation to pay Rent at the time and in the manner herein specified.

E. Remedies Cumulative. All rights, privileges and elections or remedies of the
parties are cumulative and not alternative, to the extent permitted by law and
except as otherwise provided herein.

27. LIENS. Tenant shall keep the Premises free from liens arising out of or
related to work performed, materials or supplies furnished or obligations
incurred by Tenant or in connection with work made, suffered or done by or on
behalf of Tenant in or on the Premises or Project. In the event that Tenant
shall not, within ten (10) business days following the imposition of any such
lien, cause the same to be released of record by payment or posting of a proper
bond, Landlord shall have, in addition to all other remedies provided herein and
by law, the right, but not the obligation, to cause the same to be released by
such means as Landlord shall deem proper, including payment of the claim giving
rise to such lien. All sums paid by Landlord on behalf of Tenant and all
expenses incurred by Landlord in connection therefor shall be payable to
Landlord by Tenant on demand with interest at the Applicable Interest Rate.
Landlord shall have the right at all times to post and keep posted on the
Premises any notices permitted or required by law, or which Landlord shall deem
proper, for the protection of Landlord, the Premises, the Project and any other
party having an interest therein, from mechanics’ and materialmen’s liens, and
Tenant shall give Landlord not less than ten (10) business days prior written
notice of the commencement of any work in the Premises or Project which could
lawfully give rise to a claim for mechanics’ or materialmen’s liens.

28. TRANSFERS BY LANDLORD. In the event of a sale or conveyance by Landlord of
the Building or the Project or a foreclosure by any creditor of Landlord, the
same shall operate to release Landlord from any liability upon any of the
covenants or conditions, express or implied, herein contained in favor of
Tenant, to the extent required to be performed after the passing of title to
Landlord’s successor-in-interest. In such event, Tenant agrees to look solely to
the responsibility of the successor-in-interest of Landlord under this Lease
with respect to the performance of the covenants and duties of “Landlord” to be
performed after the passing of title to Landlord’s successor-in-interest. This
Lease shall not be affected by any such sale and Tenant agrees to attorn to the
purchaser or assignee. Landlord’s successor(s)-in-interest shall not have
liability to Tenant with respect to the failure to perform all of the
obligations of “Landlord”, to the extent required to be performed prior to the
date such successor(s)-in-interest became the owner of the Building.

 

18



--------------------------------------------------------------------------------

29. RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS. All covenants and
agreements to be performed by Tenant under any of the terms of this Lease shall
be performed by Tenant at Tenant’s sole cost and expense and without any
abatement of Rent. If Tenant shall fail to pay any sum of money, other than Base
Rent and Basic Operating Cost, required to be paid by Tenant hereunder or shall
fail to perform any other act on Tenant’s part to be performed hereunder, and
such failure shall continue for five (5) days after notice thereof by Landlord,
Landlord may, but shall not be obligated to do so, and without waiving or
releasing Tenant from any obligations of Tenant, make any such payment or
perform any such act on Tenant’s part to be made or performed. All sums, so paid
by Landlord and all necessary incidental costs together with interest thereon at
the Applicable Interest Rate from the date of such payment by Landlord shall be
payable to Landlord on demand, and Tenant covenants to pay such sums, and
Landlord shall have, in addition to any other right or remedy of Landlord, the
same right and remedies in the event of the non-payment thereof by Tenant as in
the case of Default by Tenant in the payment of Base Rent and Basic Operating
Cost.

30. WAIVER. If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition contained herein. The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent. Failure by Landlord to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or to decrease the right of Landlord to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord.

31. NOTICES. Each provision of this Lease or of any applicable governmental
laws, ordinances, regulations and other requirements with reference to sending,
mailing or delivery of any notice or the making of any payment by Landlord or
Tenant to the other shall be deemed to be complied with when and if the
following steps are taken:

A. Rent. All Rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address set forth in the Basic
Lease Information, or at such other address as Landlord may specify from time to
time by written notice delivered in accordance herewith. Tenant’s obligation to
pay Rent and any other amounts to Landlord under the terms of this Lease shall
not be deemed satisfied until such Rent and other amounts have been actually
received by Landlord.

B. Other. All notices, demands, consents and approvals which may or are required
to be given by either party to the other hereunder shall be in writing and
either personally delivered, sent by commercial overnight courier, sent by
facsimile, or mailed, certified or registered, postage prepaid, and addressed to
the party to be notified at the address for such party as specified in the Basic
Lease Information or to such other place as the party to be notified may from
time to time designate by at least fifteen (15) days notice to the notifying
party. Notices shall be deemed served upon receipt or refusal to accept
delivery. Tenant appoints as its agent to receive the service of all default
notices and notice of commencement of unlawful detainer proceedings the person
in charge of or apparently in charge of occupying the Premises at the time, and,
if there is no such person, then such service may be made by attaching the same
on the main entrance of the Premises.

32. ATTORNEYS’ FEES. In the event that Landlord places the enforcement of this
Lease, or any part thereof, or the collection of any Rent due, or to become due
hereunder, or recovery of possession of the Premises in the hands of an
attorney, Tenant shall pay to Landlord, upon demand, Landlord’s reasonable
attorneys’ fees and court costs. In any action which Landlord or Tenant brings
to enforce its respective rights hereunder, the unsuccessful party shall pay all
costs incurred by the prevailing party including reasonable attorneys’ fees, to
be fixed by the court, and said costs and attorneys’ fees shall be a part of the
judgment in said action.

33. SUCCESSORS AND ASSIGNS. This Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns, and shall be binding upon and
inure to the benefit of Tenant, its successors, and to the extent assignment is
approved by Landlord hereunder, Tenant’s assigns.

 

19



--------------------------------------------------------------------------------

34. FORCE MAJEURE. In the event that Landlord shall be delayed, hindered in or
prevented from the performance of any act or obligation required under this
Lease by reason of acts of God, strikes, lockouts, labor troubles or disputes,
inability to procure or shortage of materials or labor, failure of power or
utilities, delay in transportation, fire, vandalism, accident, flood, severe
weather, other casualty, governmental requirements, riot, insurrection, civil
commotion, sabotage, explosion, war, natural or local emergency, acts or
omissions of others, including Tenant, or other reasons of a similar or
dissimilar nature not solely the fault of, or under the exclusive control of,
Landlord (individually and collectively, “Force Majeure”), then performance of
such act or obligation shall be excused for the period of the delay and the
period for the performance of any such act or obligations shall be extended for
the period equivalent to the period of such delay.

35. BROKERAGE COMMISSION. Landlord shall pay a brokerage commission to Broker in
accordance with a separate agreement between Landlord and Broker. Tenant
warrants to Landlord that Tenant’s sole contact with Landlord or with the
Premises in connection with this transaction has been directly with Landlord and
Broker, and that no other broker or finder can properly claim a right to a
commission or a finder’s fee based upon contacts between the claimant and Tenant
with respect to Landlord or the Premises. Tenant shall indemnify, defend by
counsel acceptable to Landlord, protect and hold Landlord harmless from and
against any loss, cost or expense, including, but not limited to, attorneys’
fees and costs, resulting from any claim for a fee or commission by any broker
or finder in connection with the Premises and this Lease, other than Broker, who
claims such right based upon contacts between claimant and Tenant.

Landlord shall indemnify, defend by counsel acceptable to Tenant, protect and
hold Tenant harmless from and against any loss, cost or expense, including, but
not limited to, attorneys’ fees and costs, resulting from any claim for a fee or
commission by any broker or finder in connection with the Premises and this
Lease, other than Broker, who claims such right based upon contacts between
claimant and Landlord.

36. MISCELLANEOUS.

A. General. The terms “Tenant and/or Landlord” or any pronoun used in place
thereof shall indicate and include the masculine or feminine, the singular or
plural number, individuals, firms or corporations, and their respective
successors, executors, administrators and permitted assigns, according to the
context hereof.

B. Time. Time is of the essence regarding this Lease and all of its provisions.

C. Choice of Law. This Lease shall in all respects be governed by the laws of
the State of California.

D. Entire Agreement. This Lease, together with its exhibits, contains all the
agreements of the parties hereto and supersedes any previous negotiations. There
have been no representations made by the Landlord or understandings made between
the parties other than those set forth in this Lease and its exhibits.

E. Modification. This Lease may not be modified except by a written instrument
signed by the parties hereto.

F. Severability. If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.

G. Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.

H. Examination of Lease. Submission of this Lease to Tenant does not constitute
an option or offer to lease and this Lease is not effective otherwise until
execution and delivery by both Landlord and Tenant.

 

20



--------------------------------------------------------------------------------

I. Accord and Satisfaction. No payment by Tenant of a lesser amount than the
Rent nor any endorsement on any check or letter accompanying any check or
payment of Rent shall be deemed an accord and satisfaction, of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.

J. Easements. Landlord may grant easements on the Project and dedicate for
public use portions of the Project without Tenant’s consent; provided that no
such grant or dedication shall substantially interfere with Tenant’s use of the
Premises. Upon Landlord’s demand, Tenant shall execute, acknowledge and deliver
to Landlord documents, instruments, maps and plats necessary to effectuate
Tenant’s covenants hereunder.

K. Drafting and Determination Presumption. The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required in this Lease or
requested of Landlord, Landlord’s consent, determination or estimation shall be
made in Landlord’s good faith opinion, whether objectively reasonable or
unreasonable.

L. Exhibits. Exhibits A through E attached hereto are hereby incorporated herein
by this reference.

M. No Light, Air or View Easement. Any diminution or shutting off of light, air
or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.

N. No Third Party Benefit. This Lease is a contract between Landlord and Tenant
and nothing herein is intended to create any third party benefit.

O. Waiver of Jury Trial. IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT
TO ENFORCE THE PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING
BETWEEN LANDLORD AND THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A
DEBTOR IN A PROCEEDING UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, LANDLORD AND
TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL. Landlord
and Tenant agree that this Paragraph constitutes a written consent to waiver of
trial by jury within the meaning of California Code of Civil Procedure
Section 631(a)(2), and Tenant does hereby authorize and empower Landlord to file
this Paragraph and or this Lease, as required, with the clerk or judge of any
court of competent jurisdiction as a written consent to waiver of jury trial.

37. ADDITIONAL PROVISIONS.

A. ERISA Representations. Tenant represents to Landlord that, except for the
Lease of the building commonly known as 345 Oyster Point Boulevard, South San
Francisco, California 94080, neither Tenant, nor any affiliate of the Tenant is
a tenant under a lease or any other tenancy arrangement with Landlord or any
affiliate of Landlord as of the date of this Lease.

B. Anti-Discrimination. There shall be no discrimination against or segregation
of any person or group of persons, on account of race, color, creed, religion,
sex, marital status, national origin, or ancestry, in the leasing, subleasing,
transferring, use, occupancy, tenure or enjoyment of the Premises, nor shall the
Tenant or any person claiming under or through the Tenant establish or permit
any such practice or practices of discrimination or segregation with reference
to the selection, location, number, use or occupancy of tenants, sublessees,
subtenants, or vendees in the Premises.

C. Intentionally Omitted.

D. Option to Extend Term. Provided that Tenant is not in Default as of the time
of exercise of each option and the commencement date of each Option Period,
Tenant shall have two (2) successive five (5) year options to extend the Term of
the Lease for the Premises in “as is” condition at the expiration of the
original Lease Term and, if the first option is duly exercised, at the end of
the first Option Term. All of the terms and conditions of this Lease except for
Base Rent and the provisions of this Paragraph shall be applicable to the Option
Period.

 

21



--------------------------------------------------------------------------------

The Base Rent for the Premises under such option shall be the then current
market rent for comparable facilities in the proximate South San Francisco
market area. The definition of comparable facilities shall incorporate the
parking amenities of the Premises, and the Building’s location, age, quality,
amenities, identity, exterior appearance, interior improvements, and type of
construction.

Tenant shall give Landlord written notice to exercise its option at least nine
(9) but not more than twelve (12) months prior to the expiration of the then
current Term for the Premises. Within fifteen (15) days after Tenant exercises
its option to extend, Landlord shall provide Tenant with the Base Rent, as
determined by Landlord, for the Option Period. The parties are obligated to
negotiate in good faith to agree on the Base Rent. If the parties have not
mutually agreed on the Base Rent within thirty (30) days from notification by
Landlord to Tenant of Landlord’s determination of Base Rent, each party hereto
shall appoint one representative who shall be a licensed real estate broker
experienced in the leasing of comparable facilities in the County of San Mateo
to act as an arbitrator. The two (2) arbitrators so appointed shall determine
the Base Rent for the relevant Option Period. The determination of said Base
Rent shall be made by said two (2) arbitrators within sixty (60) days from
notification by Landlord to Tenant of Landlord’s determination of Base Rent and
they shall submit said determination in writing and signed by said arbitrators
in duplicate. One of the written notifications shall be delivered to Landlord
and the other to Tenant.

In the event the two (2) arbitrators of the parties hereto cannot agree on the
Base Rent for the Premises herein, said two (2) arbitrators shall appoint a
third arbitrator who shall be a licensed real estate broker experienced in the
leasing of comparable facilities in the County of San Mateo, to act as an
arbitrator. The Base Rent for the relevant Option Period shall be independently
determined by the third of said arbitrators, which said determination shall be
made within ninety (90) days from notification by Landlord to Tenant of
Landlord’s determination of Base Rent. The role of the third arbitrator shall
then be to immediately select from the proposed resolution of arbitrators #1 and
#2 the one that most closely approximates the third arbitrator’s determination
of Base Rent. The third arbitrator shall have no right to adopt a compromise or
middle ground or any modification of either of the two final proposed
resolutions. The resolution that the third arbitrator chooses as most closely
approximating his determination of the Base Rent shall constitute the decision
of all arbitrators and shall be final and binding upon the parties.

The parties hereto shall pay the charges of the arbitrator appointed by it and
any expenses incurred by such arbitrator. The charges and expenses of the third
arbitrator, as provided herein, shall be paid by the parties hereto in equal
shares.

In the event either arbitrator #1 or arbitrator #2 fails to present a Base Rent
figure within the thirty (30) day period, the Base Rent presented by the other
arbitrator shall be considered final and binding on both parties.

Notwithstanding anything to the contrary herein contained, Tenant’s right to
extend the term by exercise of the foregoing Option shall be conditioned upon
the following: (I) at the time of the exercise of the Option, and at the time of
the commencement of the extended term, Tenant or a Permitted Assignee shall be
in possession of and occupying the Premises for the conduct of its business
therein and the same shall not be occupied by any other assignee, subtenant or
licensee, and (ii) the notice of exercise shall constitute a representation by
Tenant to Landlord effective as of the date of the exercise and as of the date
of commencement of the extended term, that Tenant does not intend to seek to
assign the lease in whole or in part, or sublet all of any portion of the
Premises, the election to extend the term being for purposes of utilizing the
Premises for Tenant’s purposes in the conduct of Tenant’s or a Permitted
Assignee’s business therein.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

 

“Landlord”

OYSTER POINT TECH CENTER LLC,

a Delaware limited liability company

By:   NewTower Trust Company Multi-Employer Property Trust, a trust organized
under 12 C.F.R. Section 9.18   By:   Kennedy Associates Real Estate Counsel,
L.P., Authorized Signatory     By:   /s/ Michael R. McCormick     Name:  
Michael R. McCormick    

Title:

  Senior Vice President “Tenant”

MONOGRAM BIOSCIENCES, INC.,

a Delaware corporation

By:   /s/ Alfred Merriweather Name:   Alfred Merriweather Title:   CFO By:   /s/
Kathy Hibbs Name:   Kathy Hibbs Title:   Secretary & SVP General Counsel

 

23



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION OF PROJECT

PARCEL 1:

Parcel B as shown on Parcel Map no. 98-033 Filed December 30, 1998, Book 71 of
Parcel Maps, pages 13 and 14, San Mateo County Records.

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

SITE PLAN

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

PREMISES

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B-1

IMPROVEMENTS OF PREMISES

 

1. TENANT’S WORK

1.1 All interior improvements, including installation of Trade Fixtures, as
indicated in Exhibit B-3, furnishings and Building Core Improvements, if any,
(collectively referred to herein as “Tenant’s Work”), shall be constructed by
Tenant at its sole cost and expense. All of the plans and specifications for
Tenant’s Work shall be approved by Landlord in advance of commencing any
construction. Such approval by Landlord, shall not be unreasonably withheld or
delayed. Landlord shall provide to Tenant a Tenant Improvement Allowance of up
to a maximum of one million dollars ($1,000,000) (“Tenant Improvement
Allowance”) which shall include soft costs (soft costs are those items described
in Paragraphs 1.2(v) through (xi)). Tenant shall promptly pay when due all costs
for Tenant’s Work. Landlord shall reimburse Tenant a portion of such costs not
to exceed in the aggregate the amount of the Tenant Improvement Allowance.
Tenant shall, not more frequently than monthly after commencement of the
construction of Tenant’s Work, submit to Landlord requests for reimbursement of
amounts expended by Tenant for Tenant’s Work. Each request shall be certified by
an officer of Tenant and shall include, without limitation, (i) copies of all
invoices paid by Tenant for which reimbursement is sought (ii) proof of payment
of each invoice (iii) a fully executed unconditional lien release from each
payee, and (iv) such additional information as Landlord may reasonably request.
After Landlord has received and approved each request as provided herein,
Landlord shall process the approved request for payment and reimburse Tenant
promptly for all amounts shown in the request as expenditures for costs to which
the Tenant Improvement Allowance applies, as hereinbelow provided, up to the
maximum amount set forth above. Landlord shall have no obligation to make in
excess of the Tenant Improvement Allowance, and Tenant shall not be entitled to
any unused portion of the Tenant Improvement Allowance not used by Tenant
disbursed by Landlord to Tenant on or before December 31, 2011. Tenant may apply
the Tenant Improvement Allowance to any Tenant Work performed from time to time
prior to said date.

1.2 Tenant’s Improvement Allowance (One Million Dollars ($1,000,000)) shall be
applied to, but not limited to the following costs:

 

  (i) Costs paid to general contractors and subcontractors for labor, material,
permits, bonds and the like relating to the Premises;

 

  (ii) Construction management fee to Landlord in the amount of two percent
(2%) of the Tenant Improvement Allowance;

 

  (iii) Building core improvements items such as lobbies, restrooms, locker
areas with showers, janitorial room, interior finishes for the stairs (including
framing, lights, etc.), deck penetrations, structurally reinforcing the roof for
Tenant’s HVAC, caulking of interior concrete joints, and screening of mechanical
equipment (“Building Core Improvements”);

 

  (iv) Cost of labor, material and overhead for change orders approved by
Landlord in accordance with this Exhibit B-1 and minor field changes;

 

  (v) Architectural, engineering and other design fees;

 

  (vi) Plans, drawings and printing costs;

 

  (vii) Insurance premiums;

 

  (viii) Cost of any reasonably required reports, surveys or studies;

 

  (ix) The cost of utility connections, installation of utility facilities and
meters and user installation or hook-up fees;

 

  (x) All governmental fees and development impact fees, including fees for
permits, charges and costs of obtaining governmental approvals;

 

Exhibit B-1

1



--------------------------------------------------------------------------------

  (xi) Recording costs and filing fees; and

1.3 Tenant’s architect, as described in Paragraph 1.4, shall furnish all
architectural and engineering plans and specifications (“Core Improvement Plans
and Specifications”) required for the construction of Building Core
Improvements. Core Improvement Plans and Specifications shall be based on the
Interior Improvement Specifications attached as Exhibit B-2 herein, or as
otherwise indicated by Landlord. It is understood and agreed by Tenant that any
minor changes from any plans and specifications that may be reasonably necessary
during construction of the Premises shall not affect, change or invalidate this
Lease and shall not require Tenant’s consent.

1.4 Tenant shall contract with an architect reasonably approved by Landlord for
Tenant’s Work to furnish architectural plans and specifications (“Tenant’s Plans
and Specifications”) required for the construction of Tenant’s Work. Tenant’s
Plans and Specifications shall also be based on the Interior Improvement
Specifications attached hereto as Exhibit B-2.

1.5 Tenant shall contract with an architect reasonable approved by Landlord for
completion of Tenant’s Work. Tenant’s suppliers, contractors, workmen and
mechanics shall be subject to approval by Landlord, which shall not be
unreasonably withheld or delayed, prior to the commencement of work and shall be
subject to Landlord’s administrative control while performing their work.
Landlord shall coordinate with Tenant’s representative the scheduling of
Tenant’s Work. Tenant shall notify Landlord with respect to any special
scheduling requirements of Tenant in connection with the installation of
Tenant’s Work. If at any time any supplier, contractor, workman or mechanic
performing Tenant’s Work hinders or delays any other work in the Building or
performs any work which may or does impair the quality, integrity or performance
of any portion of the Building, Tenant shall take all steps necessary to bring
an end to the delay or hindrance, and the contractor in question shall not
recommence Tenant’s Work until reasonable steps have been taken to avoid further
delay or hindrance. In performing Tenant’s Work, Tenant shall be required to
employ contractors (and subcontractors) which (a) are parties to, and bound by,
a collective bargaining agreement with a labor organization affiliated with the
Building and Construction Trades Council of the AFL-CIO and (b) employ only
members of such labor organizations to perform work within their respective
jurisdictions), with the exception of labor hired for network cabling for
personal and mainframe computer systems and related items. Tenant shall
reimburse Landlord for any repairs or corrections of Landlord’s Work or of
Tenant’s Work or of any portion of the Building caused by or resulting from the
work of any supplier, contractor, workman or mechanic with whom Tenant
contracts. Landlord shall provide access to Tenant’s suppliers, contractors,
workmen and mechanics so as to achieve timely completion and occupancy of the
Premises.

1.6 Unless the Lease has been terminated pursuant to Paragraph 26 of the Lease,
upon the termination or expiration of the Lease, as such term may be extended,
Tenant shall have the right to remove items listed in Exhibit B-3 which have
been installed and paid for by Tenant. Tenant shall repair any damage to the
Premises resulting from such removal, patch and repair the walls, floor and
ceiling and return the Premises in clean condition.

 

2. COMPLETION DATES

2.1 Tenant shall notify Landlord in advance of the approximate date on which
Tenant’s Work will be substantially completed and will notify Landlord when
Tenant’s Work is in fact substantially completed (“Substantial Completion”).
Failure of the Tenant to achieve Substantial Completion of the Tenant’s Work
shall not delay the Term Commencement Date.

2.2 Failure of Landlord to deliver possession of the Premises within the time
provided for in the Lease will not give rise to any claim for damages by Tenant
against Landlord.

 

Exhibit B-1

2



--------------------------------------------------------------------------------

EXHIBIT B-2

INTERIOR IMPROVEMENT SPECIFICATIONS

NOTE: Not all specified items listed herein refer to this project.

 

1. WALLS

 

  A. All walls receive paint to be properly prepared. Texture to be medium spray
finish with 1 coat of latex paint to cover. Paint to be Pittsburg Doric white.

 

  B. Demising walls, between tenant spaces to roof height shall be metal studs
with 5/8” gypsum board both sides. Fire tape finish. U.O.N. See T.I. drawings
for size, gauge and spacing.

 

  C. Restroom studs with 5/8” gypsum board to 6” above adjacent ceiling U.O.N.
with friction fit sound batt insulation. Wainscot at wet walls to be +4’ - 0’
high with ceramic tile. Texture to be smooth finish with semi-gloss latex paint
U.O.N.

 

  D. Interior Office Walls. Metal studs with 5/8” gypsum board on both sides to
underside of ceiling, U.O.N. Perimeter office walls between office and warehouse
areas to 6” above ceiling, U.O.N. per Title 24 energy calculation requirements.

 

  E. Other. As may be directed by code or tenant purposes for fire protection,
sound or energy insulation, demountability and aesthetics.

 

  F. See tenant improvements drawings for specifications on size, gauge and
spacing of studs.

 

2. CEILING

 

  A. General. Finished ceiling height to be 10’.

 

  B. Restrooms. Finished ceiling height to be 9’ with metal joist with 5/8”
gypsum board. Texture to be smooth finish with semi-gloss latex paint with
friction fit sound batt insulation. See tenant improvement drawings for
specifications on size, gauge and spacing of joists.

 

  C. Office. 2’ x 4’ T-bar suspended ceiling system with 2’ x 4’ Second Look II
acoustical ceiling tile by Armstrong or approved equal.

 

  D. Other. As may be directed by tenant or as may otherwise be required by
tenant or codes. See tenant improvement drawings.

 

3. FLOOR COVERING

 

  A. Carpet - 30 oz. cut pile nylon Design Weave “Westbridge”/26 oz. loop Design
Weave “Caravan” or equivalent without pad. Carpet to be glued down installation.
Color to be selected by Tenant.

 

  B. V.C.T. Armstrong “Standard Excelon” - 1/8” gauge: 12” x 12” or approved
equal.

 

  C. Sheet vinyl Congoleum “Forever” or approved equal.

 

  D. Base. 2-1/2” coved base at carpet and resilient floors.

 

  E. Ceramic tile at toilet rooms with 6” ceramic tile base.

 

  F. Sealed Concrete. Sealed with a clear acrylic sealer.

 

4. DOORS

 

  A. Interior. SP Particleboard Core Oak 3’-0” x 9’-0”, Rotary Sawn Red Oak
Veneer door by Weyerhauser or equal. 20 minute rated at one hour fire walls.

 

Exhibit B-2

1



--------------------------------------------------------------------------------

5. FRAMES (DOORS & WINDOWS)

 

  A. Timely Standard prefinished steel door and sidelight frame in standard
white. “Timely II” at rated walls.

 

  B. Other. As may be directed by code.

 

6. HARDWARE

 

  A. Latch set and lockset - Schlage D Series in brushed stainless steel with
H.C. Levon lever.

 

  B. Butts - 2 pair per door finished to match.

 

7. RESTROOM ACCESSORIES

 

  A. Water closet, white American Standard flush valve #2221.18 with Olsonite
#95 seat and Sloan Royal #110.3 flush valve. H.C. stalls to have white #9468.018
water closet with Sloan Royal #115 valve.

 

  B. Urinal, white American Standard “Washbrook” #6501.010 with Sloan Royal #186
flush valve.

 

  C. Lavatory, American Standard with faucet #0355.027 and drain #2103.786.

 

  D. Recessed towel dispenser/waste receptacle, Bobrick #B3944.

 

  E. Surface mounted seat cover dispenser, Bobrick.

 

  F. Surface mounted toilet tissue dispenser, Bobrick #B2740.

 

  G. Hook, Bobrick #13682.

 

  H. Grab bars, Bobrick #B6806, 36” and 42”.

 

  I. Toilet partitions, Bobrick 1080 series, plastic laminate, or equivalent.
Baked enamel floor-braced with coat hook/bumper.

 

  J. Urinal partitions, Bobrick 1085 “Duraline” series, or equivalent.

 

  K. Recessed toilet room accessories, Bobrick B301, B3570 and B35704, or
equivalent.

 

8. HVAC

Gas-fired roof-mounted VAV system for cooling, heating and ventilation. Designed
and installed in accordance with the California Energy Act - Title 24.

 

  1. All cuts in roof to be properly sealed, flashed and hot mopped.

 

9. ELECTRICAL

 

  A. Designed and installed in accordance with the California Energy Act - Title
24.

 

  B. Power distributed as required by tenant for warehouse, assembly and
manufacturing equipment, appliance operation and special office machinery shall
be ceiling hung U.O.N.

 

  C. Warehouse/Manufacturing/Assembly Lighting. High Bay THS 150-watt high
pressure sodium light fixtures by Lithonia or equal in areas with open ceiling.
U.O.N. See tenant improvement drawings. T-bar dropped ceilings 2’ x 4’ recessed
mounted fluorescent fixtures with light levels ranging from 15-75 foot candles
as specified by Owner. Fixtures same as for office lighting following.

 

Exhibit B-2

2



--------------------------------------------------------------------------------

  D. Office lighting is 2’ x 4’ recessed mounted fluorescent ceiling fixtures,
Lithonia 2PM4G B3 40 18LS 120 or equal, approved by Owner, with parabolic lens.

 

  E. Downlights. Halo #117-1CT-331-P Coilex Baffle 7” O.D. trim.

 

  F. Wallwashers. Halo #1176-T-425P Coilex Baffle with scoop trim 7” O.D.

 

  G. Track Lights. Halo 120v single circuit power trac with Coilex Continental
lampholdes #L733P.1.

 

  H. Wall-mounted fixture at restroom. Lithonia Wallens #W240-120A.

 

  I. Other lighting as required by tenant or code.

 

  J. Provide plates for all power outlets. Provide pull wires at all telephone
and cable (C.R.T.) pull locations as indicated on plan.

 

  K. Illuminated exit signs as required by` tenant or code.

 

  L. Emergency lighting as required by code.

 

10. FINISHES/SPECIALTIES

 

  A. Special office wall or floor finishes. See tenant improvement drawings or
specifications.

 

  B. Lunch room, conference room, coffee or wet bar cabinetry and plumbing. See
tenant improvement drawings.

 

Exhibit B-2

3



--------------------------------------------------------------------------------

EXHIBIT B-3

MOVEABLE EQUIPMENT AND TRADE FIXTURES

 

13. Moveable Equipment & Trade Fixtures includes:

14.

M. Special Devices used in Research Activities for the Following Processes:

 

  1. Storage

 

  2. Analysis

 

  3. Synthesis

 

  4. Measurement

 

  5. Chemical, Biological, or Physical Manipulation

 

  6. Drug Screening Equipment

 

  7. Clinical Assays

 

  8. Information Systems

 

H. Computers

 

I. Computer Terminals and Printers

 

J. Computer Network

 

K. Microwave Antennas

 

L. Telephone Sets, Operator Switchboards

 

M. Modular Prefabricated Enclosures (Cold & Warm Rooms)

 

N. Security System Controls

 

O. Cylinders, Tanks, Batteries and Other Equipment for Generating or Supplying
the Following Services to the Basic Building Systems (Other Than Electrical and
HVAC):

 

  9. Laboratory Compressed Air

 

  10. Nitrogen

 

  11. Carbon Dioxide

 

  12. Oxygen

 

  13. Other Gases

 

  14. Process Steam

 

  15. Vacuum

 

  16. Distilled Water

 

  17. Deionized Water

 

  18. Supplemental Process

 

  j. Refrigeration

 

  k. Heating

 

  2. Emergency Generator

 

  3. Non-Standard Frequency and Voltage Electricity

 

L. Architectural

 

  10. Window Coverings

 

  11. Lab Casework, Counters, and Shelving

 

B. Electrical

 

  11. Telephone Terminal Backboard & Cabinet

 

  12. Telephone Conduit, Wring Outlets and Cover Plates

 

  13. Computer Conduit, Wiring, Outlets and Cover Plates

 

  14. Motor Generator

 

  15. Security System Wring

 

  16. Critical Conditioning Monitoring Equipment

 

F. Mechanical - HVAC

 

  12. Hoods

 

  13. Hood Exhaust Duct Work

 

  14. Hepafilters

 

C. Mechanical - Plumbing

 

  13. Distribution Lines, Connections and Cover Plates for Process Gases and
Fluids such as Carbon Dioxide, Nitrogen, Oxygen, Freon and Distilled and
Deionized Water

 

  14. Sinks and Fixtures

 

  15. Equalization Vault and All Interior Components

 

  16. Vacuum Piping

 

Exhibit B-3

1



--------------------------------------------------------------------------------

EXHIBIT C

TENANT ESTOPPEL CERTIFICATE

 

  TO: Oyster Point Tech Center LLC

c/o Kennedy Associates Real Estate Counsel, Inc.

Attn: Asset Manager

2400 Financial Center Building

1215 Fourth Avenue

Seattle, Washington 98161

THIS IS TO CERTIFY:

1. That the undersigned is the Tenant under that certain Lease dated
                     and, if applicable, amended on                     , by and
between                                                   (“Landlord”), and the
undersigned (“Tenant”) covering those certain premises located as shown on the
drawing made part of the Lease (the “Premises”).

2. That said Lease is in full force and effect and, except as noted in Paragraph
1. above, has not been modified, changed, altered or amended in any respect, and
is the only lease or agreement between the Tenant and the Landlord affecting the
Premises.

3. To the best of Tenant’s knowledge, the information set forth below is true
and correct:

 

(a)

   Square footage of the Premises: __________________________________

(b)

   Annual rent as of the Commencement of Lease: $ ____________________

(c)

   Current annual rent (if different than at commencement): $ ____________

(d)

   Commencement date of Lease: __________________________________

(e)

   Lease termination date: ________________________________________

(f)

   Rent paid to and including: _____________________________________

(g)

   Security deposit: $____________________________________________

(h)

   Prepaid rent for and in amount of: $_______________________________

(i)

   Free rent period: ______________________ to _____________________

(j)

   Amount of current monthly escrow payment obligations with respect to taxes,
insurance, and Common Area Maintenance charges under the Lease:    Taxes:    $
______________________    Insurance:    $ ______________________    Common Area
Maintenance Charges:    $ ______________________

(k)

   Dates through which Tenant has paid monthly escrow payments and Common Area
Maintenance charges:       Escrow Payment for Taxes:      ______________________
   Escrow Payment for Insurance:      ______________________    Common Area
Maintenance Charges:      ______________________

4. Delete if Tenant has not occupied the Premises: Tenant now occupies the
Premises, accepts the Premises in their current condition subject only to those
punch list items listed in Exhibit A, if any, and is not aware of any defect in
the Premises except as described in Exhibit A, if any.

5. Delete if Tenant has occupied the Premises: Tenant does not occupy the
Premises. The status of the plans and specifications for and the construction of
Tenant Improvements is described in Exhibit A. Tenant is familiar with the
Tenant Improvement work done to date and is not aware of any defect in such
work, except as described in Exhibit A.

6. No rent has been paid in the current month other than as disclosed in
Paragraph 3. No free rent or other concessions, benefits, or inducements other
than as specified in the Lease have been granted to Tenant or undertaken by the
Landlord.

 

Exhibit C

1



--------------------------------------------------------------------------------

7. Tenant has not been granted any renewal, expansion, purchase options or any
rights of first refusal, except as disclosed in writing in the Lease.

8. Neither Tenant nor to the best of Tenant’s knowledge, Landlord is in breach
of the Lease and there has not occurred any event, act, omission or condition
which by notice or lapse of time or both or otherwise, will result in any breach
by Tenant or to the best of Tenant’s knowledge, by Landlord. As of the date
hereof and except as set forth in the Lease, the undersigned is entitled to no
credit, offset or deduction in rent. Tenant knows of no liabilities or
obligations of Landlord which have accrued but are unsatisfied under the Lease
as of the date of this Certificate.

9. To the best of Tenant’s knowledge, there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy laws or other
laws for the relief of debtors of the United States or any state thereof.

10. With the exception of this Lease and except as otherwise disclosed in
writing to Landlord, neither the Tenant nor any affiliate of the Tenant is a
tenant under a lease or any other tenancy arrangement (i) with
(a)                     ; (b)                     ; (c)                     ; or
(ii) involving any property in which the entities named in clauses
(            ), (            ) or (            ) are known by the Tenant to have
an ownership interest.

DATED this                      day of                     , 20        .

 

TENANT:   By:     Name:     Its:    

(Tenant to attach Exhibit A to Tenant Estoppel Certificate, List of Defects, if
necessary.)

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

FOR TENANTS CONTRACTOR(S)

 

1. Tenant’s contractor will be responsible for making arrangements with Landlord
as to time for the use of Building and equipment such as elevators and loading
areas. The delivery of materials, equipment and supplies to the Building or
Premises must be coordinated with Landlord at least two (2) business days prior
to delivery. The Building debris box is not to be used for waste produced by
Tenant’s contractor.

 

2. Tenant’s contractor shall not interfere with the Landlord’s contractor and
sub-trades in any way and will cooperate fully with same.

 

3. All Tenant’s contractor’s waste and debris must be removed from the Premises
and Building regularly and promptly. All combustible waste and debris must be
stored in a covered, fire-proof container prior to removal.

 

4. Tenant’s contractor and sub-trades shall take all precautions to ensure the
security and the site condition of the Premises and Building in which the work
is being performed, including their own tools, equipment and materials, and are
responsible for any damage caused by employees and sub-trades to any part of the
Building or Premises.

 

5. Tenant’s contractor shall remove and properly replace underfloor duct access
covers as required for Tenant’s trades and services. Any damage to underfloor
duct access coverings shall be repaired or replaced by Tenant’s contractor to
the satisfaction of Landlord.

 

6. Tenant’s contractor must provide their own fire protection equipment, have
same on premises at all times and conform to any requirements of Landlord or
Landlord’s contractor regarding fire protection.

 

7. Tenant’s contractor shall carry out all work in compliance with all Federal,
State, County and City Building Codes and applicable Acts, Ordinances and
Statutes.

 

8. Tenant’s contractor shall provide all their own protective devices and
coverings, so as to protect the Building finishes provided by Landlord in the
Building.

 

9. No attachments to or use of window frames and mullions, ceiling systems,
glass, ceiling frame or Building frame, will be permitted without the expressed
written consent of Landlord.

 

10. All Tenant’s contractors, employees and trades must be confined to the area
in which work is being performed.

 

11. Tenant or Tenant’s contractor shall carry builder’s risk insurance with
limits of not less than the amount requested by Landlord, insurance covering
loss or damage to the work during the course of construction; worker’s
compensation/employer’s liability insurance covering all employees of contractor
and subcontractor. All such policies shall name Landlord and Tenant as
additional insureds. A certificate of insurance must be provided to Landlord
prior to commencement of work.

 

12. Any construction, alteration, maintenance, repair, replacement, removal or
decoration undertaken by Tenant’s contractor shall be carried out in a good,
workmanlike, and prompt manner, shall comply with applicable statutes, laws,
ordinances, regulations, rules, orders and requirements of the authorities
having jurisdiction thereof, and shall be subject to supervision by Landlord or
its employees, agents, or contractors. All construction shall be performed in a
timely manner without delays or interruptions.

 

13. Tenant’s contractors shall not use excessive quantities of electricity or
water and shall not shut off any water, electricity, sprinkler systems or other
services without first obtaining Landlord’s express authorization.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

DISCLOSED HAZARDOUS MATERIALS LIST

 

Exhibit E